I declare resumed the session of the European Parliament adjourned on Thursday 2 February 2006.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday 9 February 2006 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments have been proposed:
The secretariat has just received three requests for amendments to the agenda presented by the Group of the Alliance of Liberals and Democrats for Europe. Strictly speaking, according to the Rules of Procedure, these requests have not been presented on time and they should therefore not be taken into consideration. Nevertheless, the President believes that, since the time difference was very small and also in view of the political importance of the matter, they should be taken into account. I would insist that this is being done in spite of the fact that they have not been presented on time and only if no political group objects. I believe that there have been consultations in this regard.
We shall listen firstly to Mrs Neyts-Uyttebroeck who will present the request that in the debate on the right to freedom of expression and respect for religious beliefs, there should not be just one speaker per political group, as agreed by the Conference of Presidents, but that there should be a list of speakers according to the normal procedure.
Mr President, ladies and gentlemen, I am grateful for the opportunity I am being given to say a few words in connection with the order of business on Wednesday morning, in respect of which I should like to make a suggestion on behalf of my group.
First of all, I suggest the speaking time on Wednesday morning be divided up evenly over the various groups and individuals, thus ensuring that more time can be devoted to the crucial debate under item 1.
Secondly, we suggest that, should it prove necessary to move one of the items of debate to a later session, that this be the item concerning Bosnia and Herzegovina, not because we see it as unimportant, but because it is less urgent, and it will be equally useful to discuss it during a future session.
Thirdly and lastly, we would like to round off the first item on the order of business with a resolution. I would like to thank the President once again for his understanding. I would ask the Members and other groups to support this proposal.
We shall examine the proposals one by one, because there is not just one, but several. The first is that the list of speakers should not be restricted to the Presidents or spokespeople of the political groups; the second, as Mrs Neyts-Uyttebroeck has explained, asks that the item conclude with a resolution; and the third, which only makes sense in the event that either of the first two proposals are approved, asks for another item, the statements on Bosnia-Herzegovina, to be postponed.
We shall take them one by one: firstly we shall debate and vote on whether or not there should be a list of speakers.
If we want to be logical, then we have to voice our opinions about the three requests at the same time. It would not make sense to accept one of the requests and to reject the others. I therefore call on you to open the debate by dealing with the three requests at the same time, because they are linked. Personally speaking, I will come out against the three requests because there is a logic in all of this that needs to be respected.
Mr Cohn-Bendit, excuse me but I believe that they are two completely different things: whether or not there is a resolution is one thing. The number of people speaking in the debate is quite another.
Mr President, the point made by Mrs Neyts-Uyttebroeck is one that we, in the Conference of Presidents, have discussed in a wider context, and what I said there I shall also say here on behalf of my group. We do believe that the adoption of a resolution at the present time is not advisable, whereas, by contrast, it is advisable to limit the speaking time in such a very important debate to one speaker from each group. We therefore take the view that what was decided by the Conference of Presidents, what is set out here in the order of business, should stay the way it is.
Mr President, we always listen to you, not only out of respect for your office but also out of regard for you personally. We must, of course, vote on these points one by one, but they are interconnected, and so I have to say something about how and why that is so.
Let me say at the outset, though, that this is something that we could have sorted out on Thursday in the Conference of Presidents. I was the only one to demand, on behalf of my group, not only a resolution but also a debate. As the Liberals were very definitely opposed to the idea, I am astonished that they have now put forward this motion, but that is their right.
We have just now – while in a meeting of our group – been informed that the Liberals were making this request. To one part of it, we say ‘yes’; to another, we say ‘no’. We say ‘no’ to a general debate right now, since that would require us to remove an item from the order of business, and that we do not want to do. We therefore recommend that this House should, in March or at some appropriate time, have a wide-ranging debate on this issue, but, as far as a resolution is concerned, our group did – as in the past – take the view that we need one. That being so, Mr President, you are quite right to have us vote on the individual points separately.
Mr President, now that the two big groups have realised that everything is connected, we too can depict everything in its proper context. For a start, Mr Poettering is right to say that the Liberals, in the Conference of Presidents, said that they were not in favour of a broader debate and not in favour of a resolution either. It was we who, in the Conference of Presidents, expressed the desire for a resolution. We do not think that the number of speakers matters, but we certainly do think it right that more speakers should be given the floor if the groups feel the need for it. We are always, as a matter of principle, in favour of resolutions, and we see it as important that this House should adopt one.
We are, however, dead against the idea that the issue of Bosnia-Herzegovina should be taken out of the debate, for the issue of the constitution is a live one in Bosnia at the moment, and it is of the utmost importance that this House should deliver a position in the aftermath of so many American initiatives. It would therefore be absurd to defer discussion of it, and we are against that. If we do not manage to adopt a resolution now, then we can go down the third way and have a debate now and leave dealing with the resolution to the next part-session.
We shall now vote on the proposal of the Group of the Alliance of Liberals and Democrats for Europe that there should be more than one speaker per group.
We shall now vote on whether to accept or reject the proposal of the Group of the Alliance of Liberals and Democrats for Europe that the debate should conclude with a resolution.
Mr President, that is something of which we have to take note. The question arises of whether we can come back to Mr Cohn-Bendit’s proposal that, in view of the current situation and Mr Solana’s visit to these countries, we could adopt the resolution at the next part-session. I see that as a reasonable compromise on which we might agree.
The time for negotiations has passed, Mr Swoboda. We have voted.
– Mr President, please excuse me. It is true that the time for compromises has already passed, but the request by the Group of the Alliance of Liberals and Democrats for Europe arrived after the deadline. Therefore, we are debating a compromise now only because we were unable to do so previously.
Mrs Frassoni, I asked earlier whether anybody had any objection to the proposals being debated despite the fact that they had arrived late, and nobody expressed any opposition. The vote cannot be invalidated.
Mr President, I would never take the liberty of invalidating a vote. I merely asked that Mr Swoboda’s request to postpone this resolution until the next part-session be put to the vote.
Mr President, a member of the Liberal Group has put several motions to the House. The Rules of Procedure provide for a decision for or against them. We in this plenary, rather than discussing whether to vote for or against a motion intended to correct a decision by the Conference of Presidents, are staging a rerun of it. The only speakers in this debate are group chairmen arguing against their decision being corrected, and the reference to Mr Solana is obviously meant to indicate that the House is willing to refrain from exerting its influence, but the fact is that, if we wait until he has got back, this House will scarcely be able to have any influence on his policy.
I propose that we stick to the Rules of Procedure and call speakers to speak for or against, rather than having the House repeat what has been said in the Conference of Presidents.
We have already voted, Mr Voggenhuber. We now have to see whether there is another proposal that can be put to the vote.
Mr President, I regret having to say this as much as I regret our being in the situation we are in, but we have just voted on whether there is to be a resolution. We said yes to one, and if there is to be one, it has to be voted on this week and not in March or at some even later date.
I can tell Mr Poettering that I am opposed, and I also want to explain why. This week, this whole House is going to have its hands full of this Services Directive, and I see no chance of a proper resolution and compromise in these three days. That, after all, is why we proposed it last week! That is why I think Mr Swoboda’s suggestion is a sensible one. This House does indeed need a resolution on this issue, but it also needs to be given the chance to put a proper resolution together, and that is why we should start the debate now and then follow it up by voting on this resolution at the next part-session. That would be the sensible thing to do. All you will be able to adopt in these three days is banalities, and I believe that this issue deserves better than that.
Mr President, I am in absolute agreement with what Mr Cohn-Bendit has said, but I would also like to say that I am rather irritated about much of what has been going on here. I had, quite properly, spoken to a motion on the order of business, on which one can speak in favour or against; I spoke in favour of the motion and you reprimanded me for it, saying that we had asked for a debate, and I still cannot follow your reasoning. We are now having a debate, and Mr Voggenhuber is complaining that that is not right either, on the grounds that only group chairmen are speaking. Somehow or other, then, we have to get some structure behind what we are doing, and so I will now put it to you that if the motion from the Liberal Group was called for debate despite being received outside the specified timeframe, then there is no less justification for my colleague Mr Swoboda’s motion that, it having been decided that a resolution is to be drafted, we ask that the vote on it be deferred until the next mini-plenary in Brussels, which is the first possible opportunity to do so. I would ask that we now have a vote, as the rules of procedure require, following one speaker in favour and one against.
Very good, now we have the proposal of the Socialist Group in the European Parliament, on which the Presidency will allow a vote, that the vote on this resolution take place at the next part-session in Brussels.
Mr President, I would just like to point out that there is – thank heavens – to be no mini-plenary in Brussels; instead the next proper plenary session is here in Strasbourg.
Very good, thank you for your observation.
Mr President, this conflict is being discussed not only throughout Europe, not just in all the newspapers, not just by the man and woman in the street day in and day out; it is a conflict with profound implications and is being talked about around the world. It surely cannot be the case that one institution alone does not discuss it, does not adopt a resolution on it, that the European Parliament, which the people elected to represent them, should choose to keep silent about one of the greatest conflicts Europe has seen. It just cannot be true!
We shall proceed to the vote on the proposal of the Socialist Group in the European Parliament that the vote on the resolution should take place during the next part-session.
We still have to vote on the third proposal from the Group of the Alliance of Liberals and Democrats for Europe that an item on the agenda be postponed, namely the Outlook for Bosnia-Herzegovina.
I believe that there has been enormous confusion in the debate and in the vote that has taken place. Since the House has accepted that there should be just one speaker per group, there is no reason to alter the agenda and the debate will remain as scheduled and approved by the Conference of Presidents. The only thing that is changing, Mr President, is that there will be a resolution, nothing more.
We will all have to be disciplined in our use of speaking time so that we can deal with all of the subjects and none is left out. If you promise to do that, we will not have to alter the agenda.
(1)
The next item is the one-minute speeches on matters of political importance.
Mr President, I want to draw your attention to a recent conference held in London on drugs in Afghanistan. We face a grave threat from a flood of heroin made from the Afghan poppy, destroying the lives of Europeans, especially young Europeans.
As Chairman of the Afghan Circle in the European Parliament, I know the problem faced by the leaders of Afghanistan, whom I have met many times, with over 60% of their economy being dependent on the poppy. The countries of the region came together for the first time at the London conference to offer support to Afghanistan. Regional cooperation is the way forward.
The distinguished Foreign Minister of Kazakhstan, Mr Tokaev, for example, said that Kazakhstan is funding a programme which provides Afghan farmers with alternative seeds, equipment and advice on growing alternative crops. Others are doing the same and, as you know, Britain is playing a leading role in the war against drugs.
Our Parliament should have a debate on the global menace of drugs. We talk about terrorism and avian flu, but drugs are destroying many people’s lives.
The Directive regulating the legal status of third country nationals residing legally in the European Union came into force on 23 January. They will now be able to work, study or reside in another European Union Member State, as well.
We, the Socialists of the new Member States, have always supported the integration of those arriving from third countries. However, we cannot accept a situation where they are in a more favourable position on the labour market than the labour force of the new Member States. Post-enlargement labour market movement statistics do not justify the fear of social dumping. The Commission report, accepted on 8 February, states that the positive effect of labour force movement is a decisive factor. However, the Austrian Presidency still supported the extension of restrictions. The task of the European Parliament is to represent all European citizens. Therefore I call upon all my colleagues in this House to engage in a process of joint thinking, so that we can eliminate this contradiction as soon as possible.
Mr President, the European citizens lack a common language. The Union’s institutions therefore have services to make communication possible.
In Spain, the existence of Castilian as a common language and its recognition as the State’s official language does not prevent the recognition of the citizens’ right to use other Spanish languages which have official status: Galician, Catalan and Basque. All of them are European languages as well, they belong to the European area – or hyper-area – of communication, and have a European vocation.
The Spanish Government has proposed a formula for the administrative agreement to promote, without any cost to the Community institutions nor to the other Member States, the reasonable use of these languages at Union level. This proposal conforms to the linguistic legislation in force and has been accepted by the Council and the Committee of the Regions.
Mr President, I do not know of any reason why there has not been any progress on their acceptance, since the conditions for the cooperation requested have been met, Parliament’s role as the house of the citizens will be enhanced, institutional coherence will be provided and democratic value will be created. Our institution cannot be left behind everybody else in this field.
Mr President, ladies and gentlemen, I am from Leipzig. Three weeks ago now, two engineers were abducted in Iraq, and there is so far no sign of them being still alive other than a video message in which their captors threaten to kill them both.
This is upsetting not only their relatives and immediate family, but also a very, very large number of people in Leipzig, who are very worried and are expressing their sadness in prayers for peace and vigils. An abduction of this sort is not a merely national matter; since both men are both German and European citizens, I would like to ask the Council and the Commission what they have done in the meantime to save these hostages’ lives, and I beg them to send a message of solidarity and practical help. I ask you, Mr President, to do likewise on behalf of this House.
Mr President, I should like simply to draw our fellow Members’ attention to the dreadful and tragic situation of the wine growers from southern Europe and, more specifically, from the Languedoc-Roussillon region, thousands – tens of thousands – of whom will take to the streets in the large cities of southern France this Wednesday in order to voice their distress.
A wine grower’s annual turnover is EUR 20 000. His fixed costs come to EUR 15 000, which leaves him with EUR 5 000 on which to live throughout the entire year. We know what is behind this tragic situation: unreasonable free trade agreements, like the ones concluded as recently as November 2005 with the United States, South Africa and so on, that is to say with countries in which the climate and the environmental, social and fiscal conditions are different to our own. This is therefore unfair competition.
Thank you, Mr President, for having taken note of the tragic situation of the wine growers, including those from Spain, Italy, Greece and France.
Mr President, on 9 February the Italian Parliament passed an act that flagrantly interferes with the sovereignty of Slovenia and Croatia. The act unilaterally concedes Italian citizenship to the descendants of the citizens of the two countries who have resided in the territories that Italy ceded to the former Yugoslavia under the provisions of the Peace Treaty of 1947 and the 1975 Treaty of Osimo. This introduces a kind of reoccupation of the territories over which Italy, as a defeated power of the Berlin-Rome Axis, definitively lost its sovereignty.
Considering the entirety of the European peace arrangement after the Second World War, the said act represents a threat to peace and security in Europe. Therefore, I wish to call upon the President of the Italian Republic, Carlo Azeglio Ciampi, to make use of his veto and not to endorse the act.
– I should like to welcome the 30th anniversary, on 27 February, of the proclamation of the Sahrawi Arab Democratic Republic, and in so doing to pay tribute to the Sahrawi people’s just struggle for freedom and for the right to self-determination and independence.
I should like to point out that, in its resolution of 27 October of last year, Parliament declared its support for a fair and lasting solution in Western Sahara, based on the rule of law and on international law, and in accordance with the relevant United Nations Security Council resolutions.
In spite of the major efforts, unilateral concessions and good will gestures on the part of the Polisario Front, the legitimate representative of the Sahrawi people, the process continues to be stymied by the intransigent attitude, to put it mildly, of the Moroccan Government, which refuses to recognise the Sahrawi people’s fundamental rights. It is therefore of pressing importance to implement immediate effective measures with the clearly stated aim of decolonising Western Sahara.
Mr President, has launched a hostile TOB for , threatening nearly 50 000 jobs in Europe. , which was born out of the ECSC, enabled the iron and steel industry to be adapted to the new world order at the cost of unprecedented financial and human efforts, which are liable to be written off as a loss.
Although I am concerned about the social consequences in terms of protecting workers and keeping jobs, I also wonder about European industry’s ability to tackle the mergers and transformations resulting from globalisation. Over and above the national positions, however, it is undoubtedly from Europe that the steel workers are awaiting some action. This action will hinge on the implementation of an ambitious European industrial policy endowed with sufficient financial resources and based on a budget priority that is clearly focused on research and development and on innovation.
This case shows that, in the EU’s key economic areas, we must provide long-term answers and, more specifically, act as the driving force behind international regulation. European integration began with steel, and this is truly symbolic: it must be possible for European integration to continue without abandoning and its employees.
– Mr President, two months ago we voted here on Mr Alavanos's thoughts on telephone tapping. I have something disturbing to report: for one year, the Prime Minister of Greece, the Minister of National Defence, the Minister of Public Order, the Chief Commissioner of Police, the Head of the Secret Services and the Head of the Anti-Terrorist Squad have been bugged. For one year they have been bugged, for one year they have been unable to discover by whom and no one knows exactly how many plans or what highly secret talks with the Members of the European Union were leaked.
I therefore wish, through Parliament, to find out the extent to which the European Union has been informed about this telephone tapping, in this instance of Vodafone mobile telephones.
Secondly, as it is so easy to tap telephones, and I refer here to the telephone of the Prime Minister of Greece, I refer here to the telephone of the Hellenic Minister of Public Health, I refer here to the telephone of the Hellenic Minister of Foreign Affairs, how sure can we be that the telephones are not being tapped here, in the European Parliament?
Mr President, I should like to draw attention to the fate of Anton Kuzniecov, a Russian citizen who came to Poland from Russia over 10 years ago and applied for political asylum. Mr Kuzniecov left Russia when he was called up for military service. He did so because of the persecution he had to endure on account of being a homosexual and a human rights activist. The Polish authorities are refusing to grant him political asylum and intend to deport him to Russia.
Reports by organisations committed to the defence of human rights, such as the Council of Europe, confirm that homosexuals are subjected to repression in Russia. If he is returned to Russia, Mr Kuzniecov will have to do his military service along with criminals in a penal battalion. believes that if this were to happen, Mr Kuzniecov’s life could be at risk, as he is a homosexual. At present, Mr Kuzniecov is subject to humiliation and persecution in Poland, and is being treated insensitively by officials. What is worse, he is liable to be immediately deported at any time.
Mr Kuzniecow wishes to start a new life in freedom where his rights will be respected. In his eyes, the European Union still stands for human rights and a dignified existence. The European Parliament cannot remain indifferent to his situation.
Mr President, in a few days we will decide on the fate of the Services Directive. That will be a crucial test of whether the EU is taking the Lisbon agenda at its face value, because the services sector is a main reservoir for rapid economic growth. However, today the giant of the enlarged EU is like Gulliver in Lilliput, his immense potential tied up by innumerable cords of protectionist regulations.
Our challenge is to dismantle the complex network of anti-competitive practices, which is undermining confidence in genuine European integration. Our responsibility this week is to open up the services sector to free and fair competition. The new Member States are not a threat to the EU internal market, but an asset. Therefore, compromises on the Services Directive should not serve to block the dynamics of this important change.
Mr President, the way in which Islamic countries reacted to the cartoons of Mohammed in the Danish press proves that, as far as culture and civilisation are concerned, there is a very deep divide between Islamic countries and countries based on Christian principles.
Followers of Islam do not understand the difference between what is said in jest and what is real. In contrast, our culture is based on metaphors and symbols. For example, Descartes doubted for a long time that the world even existed. The misunderstanding I mentioned earlier confirms the belief that Islamic countries such as Turkey have no place in Europe. It also suggests that the Islamic world needs our help. We are prepared to provide it, but at a distance.
– Mr President, two weeks ago in Greece the action of an extended gang of telephone call thieves was uncovered. The Greek Government was told of the problem in March 2005, but concealed it for eleven months. The political issue which has arisen is huge and also concerns the European Parliament:
First, the Greek Government does not appear to have notified the Commission or the Council about the holes in the security system in Greece, especially at a time when Europe was debating the famous directive on the retention of our sensitive telecommunications data via service providers' databases which, as it turns out, are riddled with holes.
Secondly, the Greek Government also failed to notify the other Member States, so that they could take immediate steps for the safeguarding and protecting of the data of their citizens by Vodafone and Ericsson.
Thirdly, the incident was also discovered by the independent national authority responsible for safeguarding the confidentiality of communications.
Fourthly, it also failed to notify the thieves' victims for a full 11 months, thereby exposing them to the risk of continuing violation of their confidentiality.
– Mr President, the citizens and residents of the European Union have a right of petition safeguarded them under the Treaties. However, the operating rules of the Committee on Petitions are not clear and the impression is being created that selfish and/or political objectives are often pursued through the committee.
Similarly, European citizens are subject to discriminatory treatment and I shall explain how: with the excuse that there are legal proceedings pending, their cases have not led to the drafting of a report. By contrast, the Cashman report is to be presented tomorrow on a case on which a decision is pending before the Court of Justice of the European Communities and proceedings are under way before the national courts. The fact that proceedings are pending is not respected here.
Even at the eleventh hour I ask you, Mr President, to prevent the Cashman report from being adopted, not for its content, but so as not to create a precedent of intervention in the work of justice and discriminatory treatment of European citizens.
Mr President, I should like to draw Members’ attention to the fact that, in recent days, there have been various cases of missionaries being murdered in Burundi and the Philippines. Yesterday, in Angola, an 80-year-old missionary was murdered. Obviously, the most moving case was that of Don Andrea, an Italian missionary murdered in Trabzon, Turkey. I should like to pay tribute to this man and to his sacrifice, partly because he was caught up in a climate of tension between the Islamic world and Europe. On his behalf, I should like to call on Members to support anyone seeking to break this circle of hate, partly because I am sure that there is a large majority of men and women of good will, be they Muslims or Christians, or indeed atheists and non-believers. I should therefore like to remind Parliament, too, of Don Andrea’s message.
Mr President, freedom of expression in the European Union, expressed through directives and regulations, has imposed limits on the shape of bananas, the volume of milk production, and the temperature of washing-up water. It has also resulted in a free market that is only free for monopolies, media terrorism and the violence we all witnessed perpetrated by followers of Mohammed who felt insulted by certain cartoons.
The right to freedom of thought and expression as enshrined in the Declaration of Human Rights cannot be interpreted as to offend the religious sensitivities of believers, and this should apply to all religions. We Poles are well versed in Gospel truths. We know that ‘every good tree bringeth forth good fruit’ or, in other words, ‘that by their fruits ye shall know them’. We should therefore draw the appropriate conclusions from recent events, and implement the provisions laid down to protect human rights and democracy in such a way that freedom of expression does not come to mean lack of respect and lack of responsibility.
If it fails to respect ethical and moral principles, freedom will evolve into destructive lawlessness or even into a dictatorship of relativism.
Mr President, ladies and gentlemen, the European Union is truly at a crossroads. The improvement to our decision-making process has come to a halt. The most recent countries to have joined the EU are discovering a Union that is less united than it was in their predecessors’ day, as demonstrated by the stingy draft budget. The nations of Europe are worried – and rightly so – in the face of the wayward path taken by the Commission and most of the Member States’ governments, which want to introduce rules of unbridled competition among themselves. I am thinking in particular of the taxation dossier.
If we value a Europe founded on solidarity and reject one that is founded on self-interest, then, ladies and gentlemen, let us seize the opportunity to stand side by side tomorrow with the demonstrators in response to the call of the ETUC and, if possible, let us go equipped with our scarves. I call on you to do this in order to show the citizens from throughout Europe that a large number of their representatives are behind them and understand their more than legitimate concerns.
Mr President, the furore over the Danish cartoons rages in Europe and worldwide. I regret that MEPs are only going to have a restricted debate on it, but I am confident that, whatever our opinions on the publication of the cartoons, it will condemn unreservedly the violence and destruction committed because of the offence taken. But efforts to lower the temperature have been impeded by the real crimes against Muslims, not only illegal abduction and detention – as in Guantanamo Bay, which we will be debating later this week – but the assaults by occupying forces.
Most recently, a video apparently showing British troops beating up Iraqi youths was revealed yesterday. Human rights and the rule of law must be universally respected by those of all faiths and none. I disagree with my colleague over on the right. I do not believe that I live in a Christian state or Christian territory and I look forward very much to Turkey joining the European Union.
( The citizens of the new Member States greatly appreciated the courage of the United Kingdom, Ireland and Sweden in opening their labour markets immediately following EU enlargement in May 2004. The report submitted by Commissioner Špidla confirms that these three countries have not been harmed by opening their labour markets and, on the contrary, that people coming from the new Member States have been taking on jobs unattractive to local workers. By doing so, they have contributed to the economic growth of these countries.
On the basis of the positive report from the European Commission, I trust that the remaining twelve Member States will follow the example set by these three countries and will lift the temporary restrictions on the free movement of workers in the labour market that apply to the new members.
I am convinced that Austria and Germany will also understand that removing the existing obstacles to the free movement of labour from the eastern countries is better than having to face the delocalisation of German and Austrian companies to the East. I am pleased that the Commission has received significant support from European social partners. Both the umbrella employers’ organisation, UNICE, and, surprisingly, the European Trade Union Confederation have spoken in favour of terminating the transitional period. Only German and Austrian trade unionists were opposed to the idea.
Mr President, ladies and gentlemen, there is no goal to which Europe’s political forces commit themselves with greater determination than that of making our continent more competitive and thereby reducing mass unemployment. It follows that doing something for those people who have no work is a credible and respectable thing for us to do.
This week will see us voting on the Services Directive, which may well, when transposed, bring 600 000 new jobs, 100 000 of them in Germany, my own country, providing that it is adopted in the form that has emerged from the Committee on the Internal Market and Consumer Protection. There is now no more than an infinitesimal prospect of this actually happening, since the Group of the European People’s Party (Christian Democrats) and European Democrats has caved in and the Socialist Group in the European Parliament has got its way right down the line.
That has had no impact on the trade unions, who are continuing to spread untruths and panic. We expect, tomorrow, the arrival of 30 000 well-organised, well-fed and well-clothed people, who will be demonstrating against the creation of 600 000 jobs. Those who have work are fighting to keep it for themselves; that is immoral and unacceptable. It is for us to do something for those people who do not have work, for they have no leaders to bring them to Strasbourg by the busload.
Mr President, ladies and gentlemen, many employees and citizens of the European Union do not understand the European Commission’s passivity in the face of the hostile TOB affecting the group and have been deeply shocked by the remarks made by Commissioner Neelie Kroes, who does not see any need for a defence strategy for European groups. She is just happy that there are international groups in Europe.
Adopting this attitude means forgetting about our past, namely that Europe was founded on the European Coal and Steel Community. It means disregarding any notion of an industrial policy and it means believing the remarks and the commitments of ’s boss, which he will clearly go back on in the long term. Proof of this is the closure, in Ireland, of one of this group’s factories despite the commitments that had been made to the local authorities.
Finally, I should like to say that, in this industrial policy affair, it is clear that the group is basically aiming to take the group’s own funds, which are unquestionably the fruit of employees’ labour; it is also seeking to pave the way for long-term relocations and is thus threatening …
– Mr President, I should like to refer to the recent crisis which has broken out over the cartoons of the Prophet Mohammed, to which other members have also referred.
We are currently experiencing and trying to clarify the limits of freedom of speech and cultural freedom of the free and theocratic world, often with the theory of the clash of cultures as a basis. I believe that there are not two conflicting worlds – and I am certain that most of my honourable friends believe likewise; I believe there is one open world in which we are forced to coexist.
This crisis has broken out at a time of mutual distrust between the West and Islam and, I fear – mainly as far as the war in Iraq is concerned – that the West is to blame. Unfortunately, public opinion in the West links the Muslim faith with terrorism. By contrast, public opinion in Islam considers that terrorism is an invention of the powerful on earth in order to intervene in the internal affairs of any country they wish.
Ladies and gentlemen, the world we live in does not belong to us. It is on loan to us from future generations. It is our responsibility to respect it.
– Mr President, I have some cheerful news. In three days the state of Lithuania will celebrate its Independence Day. This is on 16 February. However, I fear that our state's national holiday will once more remain unmentioned, as it is not traditional to do so. Therefore, I propose that at least during plenary sessions and plenary sittings the national holidays of those states, which celebrate them on those particular days, should be mentioned. It would be possible to do this with various references in the session timetable; it may even be possible to indicate on this board that one state or another is celebrating its national holiday. Of course, the chair of the sitting could also let Members know that one state or another is celebrating its national holiday. This would certainly help us get to know one another and would bring the citizens of Europe closer to Europe's institutions. Thank you.
Mr President, the British Government is proceeding with a programme of reorganisation of the English and Welsh police forces on a regional basis. The stated reason is that the existing structures cannot deal adequately with terrorism, extremism and serious and organised crime. However, the real reason is not to make them more effective, but to further the EU’s policy of regionalisation of Member States.
Where the British people have been given a choice, they have rejected regionalisation overwhelmingly. The police forces are to be given no such choice: the Home Secretary, Charles Clarke, gave the 43 Chief Constables an ultimatum to produce plans for a mass merger, like it or not. The Treaty of Rome speaks of the regions, and their significance is becoming more and more apparent. Few people in Britain realise how their country is being fundamentally changed in order for it to become merely a region of a United States of Europe.
Mr President, on 20 October 2005, the Unesco General Conference adopted the Convention on the Protection and Promotion of the Diversity of Cultural Expressions by 148 votes in favour to two against with four abstentions. This convention recognises the specific nature of cultural activities, goods and services that can under no circumstances be regarded as mere commodities.
Article 20 stipulates that the countries must pay heed to the convention when they subscribe to other international obligations, such as the agreements concluded in the context of the World Trade Organisation.
This convention must be ratified by 30 countries before it can enter into force. To date, Canada is the only country to have ratified it. The European Union, represented by its Commission, has played a major role in the adoption of the convention. Ought not our President, together with the chairman of the Committee on Culture and Education, write a letter to the Council and to all the Heads of State or Government urging them to ratify the convention?
Mr President, I would like to draw the honourable Members’ attention to the great efforts being made to bring the institutions closer to the citizens. The Commission has just adopted the White Paper; we have a plan D — dialogue — and in this attempt to find new and better ways to communicate with each other, we cannot forget the natural means, which is the language of the European citizens.
In Spain, in addition to Castilian as the common language, the citizens’ right to use other official languages is recognised: Catalan, Basque, Galician; all of which are European languages.
In December 2004, the Spanish Government presented a proposal to the Council to authorise the use of those languages under certain conditions, without adding any cost for the Union's institutions. The Commission, the Council and the Committee on the Regions have already put this proposal into practice. In Parliament we are still waiting. It is a question of making it possible to use these languages in correspondence between the citizens and Parliament, in the publication of legislative provisions and in the speeches of Members of the European Parliament.
Mr President, this request does not imply any cost to the institution. On the contrary, it would increase the wealth of this Parliament.
Mr President, last year, the Alsace region was understandably incensed at the desecration of a Jewish cemetery in Herrlisheim. Without a scrap of supporting evidence, the blame was attributed to a activist, a young, honest employee of the Forestry Commission and the sole support of his mother. On the basis of a simple handwriting analysis that revealed that his noughts were slightly smaller than the other numbers, he was immediately remanded in custody. It appears that the two perpetrators of this crime have now been arrested. They have no connection whatsoever with Mr Lezeau, the innocent victim, yet neither he nor the have received any apologies. The clearly had nothing whatsoever to do with this act, which it finds just as disgusting as the rest of the population does. Prosecutor Schultz is responsible for a real legal scandal in Colmar.
Mr President, I returned last night from Palestine, where I met with President Abbas.
In this connection, I should like to pass on two messages to you: the first is that he will address the Palestinian Legislative Council at the end of next week and that he will adopt some extremely firm positions. He is truly determined not to accept a government that would not itself accept the peace agreements or recognise the State of Israel. We are therefore probably heading for a succession of political crises in Palestine, which could even lead in perhaps a few months’ time to elections – that is how President Abbas sees things, anyway.
The second message that he delivered to me and that he gave me the job of passing on to you – to you as well as to the European Parliament – is that he would be very pleased to accept your invitation and to take part in the March part-session. When that time comes, he will provide a detailed explanation of the situation in Palestine and of his policy framework.
Mrs De Keyser, thank you for that information and your telephone call this weekend to tell me about it. We shall be very happy to receive the President of the Palestinian Authority if he can come here.
– Mr President, ladies and gentlemen, 7 February marked the seventh anniversary of the day on which five Bulgarian nurses and a Palestinian doctor were arrested by the Libyan authorities on charges of contaminating children in the paediatric hospital in Benghazi with the AIDS virus.
The death sentence subsequently handed down to them by the Libyan court galvanised the Bulgarian authorities and European diplomacy into action. Although the death sentence imposed on them was recently quashed by the Libyan Supreme Court, in view of a repeat trial, we can send them a message of support and, at the same time, call for the Libyan authorities to guarantee that the new trial will be held fairly and objectively.
We also need to stand by the children of Libya who were contaminated with the virus and, at the same time, to work to create the conditions needed in order for a fair solution to be found to this sad story.
Mr President, about two weeks ago an 11-year-old girl collapsed in her classroom in a school in the UK. She was later found to have taken heroin by inhalation. It was reported that she had been taking drugs for a number of months. That is not a unique case: thousands of children in Europe are thought to be taking drugs and there is growing evidence that paediatric substance abuse is increasing rapidly. Children are very vulnerable and drug addiction in schools can, if allowed to proceed unchecked, soon reach epidemic proportions. Many of us believe that the situation is already becoming extremely worrying.
Therefore, Mr President, knowing your – and most colleagues’ – sensitivities on the subject, I respectfully call upon you to request from the Commission and the Council a statement on the current situation regarding drug addiction among children and the possible need for an urgent review of the strategy as to how best to deal with this alarming problem.
Mr President, there are currently 84 Lisbon directives that the European Parliament has adopted; 63 of them should have been fully implemented by all Member States; so far, only 12 have been fully implemented.
According to the latest figures published by the Commission, the directive on the common rules for the internal market in natural gas should have been implemented by 1 July 2004. The following countries have yet to notify the Commission of their legislation implementing that directive: Belgium, Germany, Estonia, Spain, Ireland, Latvia and Luxembourg. Lisbon is placed in jeopardy by such lax behaviour on the part of the Member States.
Mr President, would you write to the Commission and ask them what they are doing to speed up legislation on the Gas Directive in particular?
– Mr President, the tragic shipwreck of the obsolete, over-maintained, 35-year-old passenger car ferry , which dragged thousands of passengers and seafarers to a watery grave in the Red Sea, is yet another link in the long chain of maritime crimes committed for the sake of profit.
We express our heartfelt condolences to the families of the passengers and seafarers who lost their lives for nothing. We would take this opportunity to point out that, with the reasoned opinion/ultimatum sent by the European Commission in December 2005 to the Greek Government on the application of Regulation No 3577/92, adopting the demands of the shipowners on the pretext of alleged unfair competition, basic seaworthiness and safety criteria of passenger car ferries are being abolished, such as the horsepower and registered tonnage of ships and the 30-year age limit for the withdrawal of ships, which has been adopted in our country.
We are calling on the European Commission to stop this procedure. There is an immediate need, through the International Maritime Organisation ...
Mr President, I wish to raise an issue of pressing importance to the farming community in my constituency. In the agricultural sector in Northern Ireland there is a high preponderance of conacre lettings, whereby an active farmer rents land for ten months each year from an inactive landowner.
Under Regulation (EC) No 782/2003 – as it is being implemented – the landowner and the active farmer cannot share the single farm payment relating to that land. That has resulted in duplicate claims for the same land by both tenant and farmer. Now both face the penalty of total non-payment. Confusion and error, rather than fraud, is the predominant cause.
The threatened withholding of the entire single farm payment is wholly disproportionate and potentially ruinous for many. I therefore call upon the Commission to sanction an approach capable of delivering a solution and securing the purpose of single farm payments, namely a fair standard of living for farmers.
Ladies and gentlemen, the agreement between Germany and Russia to lay a gas pipeline along the bottom of the Baltic Sea has raised many questions. It is reproached not only because of Germany's economic egoism, which tramples on the EU principle of declared solidarity and increases the threat of Russia exerting economic and political influence on EU countries. A huge threat is also posed by a legacy from the Second World War chemical weapons that were buried at the bottom of the Baltic Sea 50 years ago. The sea’s ecosystem is threatened by 292 000 tonnes of chemical weapons. The Baltic Sea is not a lake in the German or Russian interior. Its shores are home to the citizens of another six EU states, for whom the sea is the source for making a living and for recreation. When the sea is used intensively for fishing and other economic activities, the laying of a gas pipeline and these chemical weapons become a concern for the international community. In order to avoid an ecological catastrophe in the Baltic Sea, I urge you to encourage the Commission to carry out an exhaustive investigation into the possible effects of the gas pipeline, which is viewed as a private commercial project, on the ecology of the Baltic Sea.
The international community faces a serious challenge this year with the forthcoming negotiations concerning the status of Kosovo. The stake is huge, and the future of the region will determine the situation and European perspective of the entire West Balkan region.
It is obvious that Kosovo is lost for Serbia, not only because the Albanians, constituting the 90% majority of the population, do not want to live there, but also because this is also supported by several superpowers, including the United States of America and Great Britain. The European Union has not formulated its own position yet, although this should be considered a matter of urgency. My question is, if the international community grants Kosovo the right to break away, to become independent, why should it be given the entire region, even areas inhabited by Serbs? Why is the possibility of territorial division excluded right from the start? Why are the Albanians rewarded and the Serbs punished? If the status of Kosovo is not resolved successfully, this will result in the long-term destabilisation …
Mr President, the European Commission has tabled a report regarding the operation of restrictions on access by citizens of the new Member States to the labour market in the countries of the Fifteen. This report proves conclusively that concerns about opening up the labour market were unfounded. The scale of the influx of workers to the old countries is fairly small, and the countries that opened up their labour markets have benefited in many ways as a result.
Unfortunately, despite these clear conclusions most of the remaining Member States still wish to retain the current restrictions for several years. Why, in the light of the findings of its own report and in its role as the guardian of the Treaties, is the Commission not taking a much stronger line in pressing for discriminating restrictions on access to the labour market in the remaining Member States to be lifted? I would also like to enquire why the retention of these restrictions is condoned. Not only do they run counter to the provisions of the Treaties and the spirit of European integration, but they are also slowing down the Union’s economic growth, making it less competitive and creating the conditions for aberrations such as undeclared labour and fictitious self-employment.
I trust the Commission will make a determined effort to ensure these harmful restrictions are lifted.
Mr President, many European newspapers recently printed cartoons of the prophet Mohammed, thus mocking Islam. Its outraged followers retaliated by burning flags and attacking the embassies of European countries. In addition, an Italian priest was murdered in Trabzon in Turkey.
This escalation of hatred and violence was triggered and fuelled by the liberal left-wing media who have long been attacking religions of all kinds. In the name of a false notion of freedom, we are witnessing the desecration of faith and God, beliefs sacred to millions of individuals. The media are trumpeting religious intolerance, moral nihilism and anti-culture before our very eyes. One person’s freedom ends where another’s begins. Freedom of expression in the media must not amount to infringement of the rights and freedoms of other people. Freedom does not insult, it does not despise anyone, it does not mock, it does not demean and it does not make fun of what is holy. Freedom equals respect for the dignity, convictions and lives of other people.
We ought to bear this in mind as we stand up to the increasing deterioration of Europe’s culture. Allow me to appeal for a return to the core values of Western civilisation, in which there is no room for the religious hatred that is currently rampant in the European media.
Mr President, I welcome this opportunity to register my contempt for a decision taken by a high-level group – which I presume is the Commission – to overrule the Committee on Budgetary Control and reappoint Mr Franz-Hermann Brüner as Director-General of OLAF. Mr Brüner is an immensely controversial figure and his judgement has been brought into question on many occasions. In his first term he supported witch hunts against journalists such as Hans-Martin Tillack who exposed frauds. He has also been criticised by politicians and his supervisory board, and I do not believe he has the confidence of this Parliament, the press or the public.
This also demonstrates the utter pointlessness of this Parliament and its committee system. The candidates for the post gave presentations before the Committee on Budgetary Control. We questioned them and ultimately voted for a better candidate from Sweden. Now we find that the whole time-consuming process was a meaningless charade.
That concludes the one-minute speeches.
The next item is the debate on the report by Thijs Berman, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive laying down minimum rules for the protection of chickens kept for meat production (COM(2005)0221 C6-0190/2005 2005/0099(CNS)) (A6-0017/2006).
Mr President, ladies and gentlemen, I should like to start first of all by thanking the members of the committees which addressed this matter and, of course, I should like to make a point of thanking the rapporteur, Mr Berman, on the very valuable work which he has done and for all the efforts which he made to bring this initiative to a positive conclusion.
I know that the proposals, when they reach the decision stage, may not fully satisfy all sides. Some would like to us to move more in one direction, feeling perhaps that we have not gone far enough, while others may believe that we should be more conservative and that we have already gone too far. However, I believe that this proposal, as it stands with many of the amendments tabled, is a balanced, logical proposal, which strikes a balance between the need for better handling of animals, for the welfare of the animals, especially in the chicken sector, on the one hand, while at the same time taking account of the financial cost and burden which it may cause to industry and undertakings in this sector.
However, we should not underestimate, first of all, the close link between the proper handling of animals and the health of the animals, and this is particularly important now that we are debating the measures which will be taken in order to combat avian influenza, which has now arrived – albeit only in wild birds – in the European Union. On the contrary, if we follow a policy of proper handling of animals, all the protective measures, all the precautions we take are much more effective. Much better supervision is being carried out, there is much better identification of the health problems which can arise and, of course, this means, from a practical point of view, fewer diseases for the animals, fewer fatalities, fewer unsuitable chickens in such cases and, hence, fewer losses and lower costs. Consequently, it may, if you look at it superficially, appear to be a cost for entrepreneurs, for producers, for farmers; however, in actual fact, it is a benefit which will result in savings and will bring producers financial benefits.
In addition, I would just like to state briefly that the World Bank recently issued a report setting out the financial benefits of the application of a welfare policy to animals and illustrating that there is also a financial benefit from these policies.
The second point I wish to comment on is, of course, the question of aid for producers. It is particularly important that they should not bear the entire cost; however, European consumers are prepared to pay more if they know that certain products have been produced on the basis of policies for the welfare and proper handling of animals. Labelling – voluntary at first – we shall be presenting a report on compulsory labelling – will give producers the opportunity to make full use of the fact that they follow a policy which is well received by European citizens and, on the basis of our studies and research, they will be able to charge something extra, because European consumers are prepared to spend more. Of course, there is also a general, multi-proposal strategy, the strategic plan for animal welfare, which was adopted recently by the Commission and will come before Parliament for debate. This proposal may have preceded the proposal on the action plan, but it is in keeping with the principles and philosophy and proposals of this action plan.
Finally, I should like to mention the well-known question of the World Trade Organisation. I know that European producers may often feel that they are at a disadvantage to third countries. Constant efforts are being made to introduce terms and conditions for the welfare and proper handling of animals on the international market. It is not easy, but we are promoting it. The recent adoption by the World Organisation for Animal Health of principles relating to the proper treatment of animals is a first step in this direction and we shall intensify efforts in the same direction.
Nonetheless, bearing in mind the very high level of sensitivity of European consumers, we believe that labelling could give European producers an advantage. It will not be a disadvantage for them to follow animal welfare policies. On the contrary, something like this will give them access to the very large market of European consumers.
. Madam President, I hope that this week will see this House taking an important step towards sustainable European agriculture. The European Union needs to respect, and lay down in law, the five freedoms of the animal, namely freedom from thirst, hunger and malnutrition, freedom from discomfort, freedom from pain, injury and disease, freedom to express normal behaviour and freedom from fear and distress. This directive accommodates these freedoms, and that is not a moment too soon.
It is first and foremost the European consumers and citizens who demand respect for animals and who – in an increasing number of countries – are prepared to pay a reasonable price for it. It is good that the Commission, three weeks ago, launched the action plan for animal welfare. Agreements and rules of this kind should be European; if not, Member States will start competing against each other at the expense of animal welfare.
The European consumer’s main concern about animal welfare at the moment is the welfare of broiler chickens. This was fuelled by reports of overcrowding in chicken houses and of breeding methods that were aimed at achieving ever faster growth, rather than strong bone structure and stronger heart and lungs. Too many animals sustain injuries on legs and chest due to poor litter. With my report and related amendments, the Committee on Agriculture and Rural Development has sent a clear message to the Commission and the Council in support of animal welfare and of quality requirements, but also in favour of some flexibility in respect of the poultry farmer. I have also, in my report, attempted to lay down two principles that were not yet included in the directive.
First of all, genetic selection, the breeding of animals to obtain certain features, should never result in a decrease in, or threat of, the potential level of animal welfare of an animal species. This principle must be a cornerstone in any animal welfare directive.
Secondly, animal welfare should not be treated as secondary to socio-economic considerations. With this principle in mind, it makes sense to subject the quality of the chicken houses to certain criteria. These are criteria that good poultry farmers have met for a long time, since they reduce mortality rates and thus increase the yield. As Commissioner Kyprianou has already pointed out, animal welfare is in poultry farmers’ economic interests.
The directive also provides for professional and daily health and welfare checks, which, particularly in this day and age, are an important preventive measure against animal diseases. Even so, poultry need more room than they are often given. The amendment that Mrs Jeggle and I have tabled specifies that maximum quantity of poultry per square metre in the few days immediately preceding their being transported to the slaughter house must come down to 38 kg per square metre and to 34 kg by 2013.
Many EU Member States are already under or around this limit. I do not support amendments that favour even lower densities. Even though experts believe that animal welfare is at greater risk above a density of 30 kg per square metre, that is definitely not an absolute limit above which disaster is sure to strike. Above 30 kg per square metre, everything depends on good management, and that is precisely what this House can rely on. That is why the rules should be flexible in their application to farmers. Quality requirements and sanctions go hand in hand, but these should be proportionate and encourage better management. It makes no sense whatsoever to increase the severity of penalties or increase their duration for longer than is strictly necessary.
Those who are opposed to this directive claim that global competition makes animal welfare standards of this kind impossible, and allege that Europe is subjected to stricter requirements than countries outside. As a matter of fact, that is not the case. Brazil, which is our biggest competitor in the poultry industry, already does all that this directive requires. Even if Europe were to stop bad animal welfare at its borders, Brazilian meat would still come in effortlessly.
Consequently, the European sector will need to look at reducing costs and thus increasing the scale, or else at producing fresh, high-quality meat near the European consumer. What this directive encourages is already, we can see, becoming a trend, but that does not mean that the Commission should not place animal welfare on the agenda within the World Trade Organisation, and do so more firmly than it is doing now. I have questioned the Commission about this. What scope does the GATT Agreement offer for animal welfare? In Article 20 of this Agreement, import restrictions to protect human, animal or plant life or health are said to be justified on moral grounds. We need to press on down this road.
Europe needs concrete proof in order to get its citizens to regain trust in the EU. Sustainable development is one of the areas where the EU can score points. Animal welfare is part of this and that is why this directive should be put into practice soon.
Madam President, the Committee on the Environment, Public Health and Food Safety obviously welcomes the Commission’s proposal on common rules governing chickens kept for meat production, particularly because the proposal involves clear improvements to animal protection but also because we aim to promote an efficient internal market.
The big problem with the Commission’s proposal is that it does not do enough in terms of animal protection. According to the conclusions drawn by the Scientific Committee on Animal Health and Animal Welfare and on which our decision is based, stocking density must, for example, be lower than 25 kg if major injuries and unnecessary suffering are to be avoided. In line with this, many Members have tabled amendments precisely on the subjects of stocking density and the scoring system for foot pad lesions. These changes are necessary if we are to guarantee animal protection.
We in the European Parliament must take expert opinion seriously and show the Council that we want to see the Commission’s proposal tightened up when it comes to animal protection. That, and not perhaps the details of our amendments, is what is most important right now. I therefore hope that, tomorrow, a majority of this Parliament will vote in favour of these amendments which, as I say, obtained considerable support in the Committee on the Environment, Public Health and Food Safety. A broad majority, on both right and left, voted in favour of them.
. Madam President, I must congratulate Mr Berman and thank him for his work, because his political position has been very constructive and realistic and has enabled us to reach an agreement amongst the different positions expressed by Members.
This draft report, adopted by the Committee on Agriculture and Rural Development, on this new directive on the protection of chickens kept for meat production, is balanced, because it takes account of the production practices of the majority of Member States.
The key point of this report is densities, as you know. From the information that I have been gathering, the densities laid down in the report by the Committee on Agriculture and Rural Development are more than acceptable in most of the European regions, but they could cause certain problems in certain very specific areas of the Union.
As rapporteur, I have tried to reflect the opinion of the majority and, incidentally, with regard to amendments, I would like to warn you that I do not intend to support the majority of them. I do believe, however, that Amendment 42 responds to a highly justified political concern, extending minimum standards applied in the European Union to imports from third countries.
With regard to Amendment 44, which removes the implementation of labelling for meat subject to the new welfare directive, I must tell you that this runs counter to the need to give added value to these products in order to provide greater visibility for the efforts made by European producers.
The European Union has been producing abundant legislation over recent years with a view to improving animal welfare and responding to one of the concerns expressed by European public opinion. In this way, we have managed to considerably improve, sometimes at the expense of jeopardising the viability of the sector, the protection of laying hens, calves and breeding sows.
We must recognise that this effort should lead to an improvement in the quality of products for the European consumer, and this quality must be accompanied by an effective policy in the field of labelling.
Nevertheless, supporting the amendments that have been presented, the majority of which toughen the legislation pointlessly, will cause adaptation problems in certain regions.
. Madam President, this matter is in keeping with the idea that the European Union should distinguish itself from its competitors in the area of animal welfare.
In this matter, I should like to begin by paying tribute to the rapporteur, Mr Berman, who has tried to strike a balance between positions that were much too far apart. It must be pointed out that one criterion was emphasised above all others, that of stocking density. We should condemn the Commission proposal for recommending the automatic registration of certain data, something that seems difficult for small producers to contemplate and to write off as part of their costs. Let us return, however, to stocking density, which is the main criterion at stake.
An initial economic approach in Wallonia shows that, on the basis of average revenue of 72 cents per kilo, the estimated loss of annual revenue for a 1 000 square metre building would be 55% for a stocking density of 30 kg per square metre and 24% for a stocking density of 38 kg per square metre. The sector cannot absorb this estimated loss of revenue. The planned elimination of countless producers in Europe and a stagnant or rising consumer demand will inevitably benefit imports from countries that are a long way away from applying our standards, or even from considering them. Animal welfare will be the loser throughout.
While I am therefore responsive to the rapporteur’s arguments aimed at moving European agriculture in the direction of sustainable agriculture, I should like, by way of conclusion, to underline two crucial elements. Firstly, moving in the direction of higher quality means that European producers will have an extra cost to bear. We should emphasise this difference and draw attention to it through the use of labels so as to put in practice, and explain the reason behind, a price differential that the Eurobarometer respondent – who is also a consumer – must be prepared to pay. Mass distribution has a key role to play in this regard.
Secondly – and to conclude – it is crucial that we do everything in our power to ensure that the European Commission, with the help of international organisations such as the Council of Europe or the World Organisation for Animal Health, succeeds in making the WTO more compliant with the animal welfare measures.
. – Madam President, let me start by congratulating Mr Berman. It may well be his first report, but I think he did a very thorough job of it. As for the report itself, while I have to say that I do not know of anyone in this House who is opposed to animal welfare – everyone is, of course, in favour of it – I do nevertheless have my doubts about this proposal, because I think there is room for improvement.
First of all, it imposes the same standards across the whole of the European Union, and I can imagine that in a cold climate such as Finland or in a totally different climate such as Italy, very different standards should apply with regard to stock densities. Things may well already be different in practice. The Commission fails to take this into account in any way, and as the previous speaker said, we have not yet seen an economic analysis. It is easy to say that animal welfare must not take second place to socio-economic priorities, but some people still need to make a living out of this; what exactly are the consequences for them? Does the Commission have any idea?
What matters most, of course, as has also been mentioned by many before me, including the Commissioner, although he did not manage to win me over completely, is a code of conduct. It is not very sensible, though, if we want to stress what are referred to as non-trade aspects, to table yet another fresh proposal in the middle of discussions in the World Trade Organisation, without knowing for certain that the importers comply. Why does the Commission not raise the subject of a code of conduct with the supermarkets and other large importers, and do so as soon as possible?
Where is the logic, if European producers are told that they need to meet such and such standards, while various supermarkets are allowed to import from the rest of the world with no restrictions, without the Commission demanding that checks of any kind be put in place? We only check for salmonella, or whatever, but we never check for animal welfare. That is what the Commission should do and that is what is missing completely from this proposal.
. – Madam President, the rapporteur wrote, in his explanatory statement, that ‘all good farmers respect their animals’. It goes without saying that there must be some who have not yet got that far, or else we would not need to prescribe it by law. I think the problem also lies in the fact that many of those engaged in fattening up chickens are no longer farmers, but rather industrialists, for whom respect for life is irrelevant to the business of getting a return on capital. I can tell Mr Berman that the only conclusion we can come to from seeing the way breeding was approached is that the primary concern was not the animals’ well-being, but rather the use to which they could be put in obtaining the maximum possible profit.
The very sight of these pens is enough to show the urgent necessity of our enacting legislation on them. On that we agree. I do think, though, that we have to take care that this directive and this regulation do not end up leading us to aid and abet this sort of industrial production. One problem is, in fact, that these stalls are often outwardly healthy, but that is only because they are protected by prophylactic inoculations and medication, which, while preventing an outbreak, allow the germination of the variants that are currently troubling us or that make bird flu particularly to be feared. This makes the preventive measures currently being adopted for free-range animals especially problematic, for it is the good conditions under which these animals are kept that enables them to develop the strongest resistance to diseases.
We need to take good care that we do not end up catching the wrong people, and we must also ensure that the specialised markets for which these animals are supplied, which people accept along with the higher prices charged on them, are not run into the ground in such a way that farmers lose out.
. Madam President, although all things considered, Mr Berman’s report strikes a good balance between the importance of animal welfare and the interests of the agricultural sector, I would like to argue that the interests of chickens should count for more where stocking densities are concerned.
I would therefore ask all my fellow Members, when you go down to vote tomorrow and are crowded, uncomfortable and pressed up against each other in the lift, you should imagine that an additional ten people are squeezed in and have this feeling for one minute, to spare a thought for an industrial broiler chicken that has to put up with this for all of its miserable life. I would encourage you take that image with you when you press your voting buttons tomorrow.
Tomorrow, we have the opportunity to take an important step towards a more animal-friendly Europe. Let us seize that opportunity, not only for the sake of animal welfare, but also for the sake of our own humanity.
. Madam President, this is a scintillating report that runs to 48 pages. It is a of bureaucratic mumbo-jumbo and statements of the blindingly obvious. The authors have provided us with such masterpieces as ‘regular inspections of establishments by competent animal welfare inspection authorities would place a considerable burden on farms and greatly increase the size of the authorities. It would also substantially increase costs. These can be curbed by having irregular inspections carried out on a random basis’. I will let Members consider the wisdom of that particular pearl in their own time.
This Parliament regularly churns out details like that, prepared by people who probably have not the faintest idea what it is like out in the real world, where real people have to try to put all these new rules into practice and still manage to turn a profit. Not only do the authors of this report wish to see this new regime inflicted on chicken meat producers in the 25 Member States, but they also make it clear that they expect non-EU countries to follow suit. Some chance, I would suggest!
I come from a country that already has very high standards of animal welfare and hygiene, which are vigorously policed. We do not need a supranational bureaucratic dictatorship to tell us how to look after our chickens. The authors of this report have laid an egg and I suggest they scramble it.
. ) Madam President, the regulation we are debating today lays down high standards for the rearing of broiler chickens and their welfare. These standards are needed. Within the European Union we should be striving to ensure that animals are treated as humanely as possible. This applies especially to animals raised for meat production, such as broiler chickens.
We should spare animals unnecessary suffering to ensure humane treatment and out of regard for the standards of our civilisation. We should do so in the interests of our own health too. There is a large body of research showing that meat from animals raised in poor conditions and subjected to constant stress is simply less healthy. However, a problem of a rather different nature has arisen. The regulation imposes high standards on European Union broiler producers, but it does not apply to importers. Maintaining high standards is expensive, which means that our producers’ meat cannot compete with meat from producers outside the Union. They are exporting to the European market meat from poultry raised in countries where such high standards are not guaranteed. Many European broiler producers are threatened with bankruptcy, because they have become less competitive due to the fact that they have to meet high European Union standards.
The same standards should be imposed on imports as on meat produced within the Union, not only for the sake of the broiler chickens but also for the benefit of their producers and especially for the good of the consumers. The Committee on Agriculture and Rural Development adopted an amendment tabled by the Union for the Europe of the Nations Group calling on the European Commission to ensure that these high standards are also met in the case of imported meat.
I believe this should be a general principle that should apply not only to poultry but to all agricultural products. Union producers and importers must be required to meet the same standards.
Madam President, we are all clearly in favour of protecting chickens kept for meat production from the barbarity in the concentration camp-style farms. Many a time in this very Chamber have I denounced the disgraceful industrial farms, in which up to 80 million male chicks have been burnt alive to heat up the farms. I have denounced the way in which the chickens are slaughtered using electric stunning techniques. In fact, the chickens are not completely stunned, with the result that they are plunged into hot water while they are still alive: they are boiled so that they can be plucked.
We therefore all agree that rules are needed. However, when European farmers read the directive, what do they see? They see that the broiler chicken is subjected to two daily medical visits, which are carried out by a veterinary surgeon who must be at least three metres away from the chicken; the area in which the chickens are kept must be illuminated by a non-flickering light with an intensity of 50 lux, 20 lux or 100 lux – no one quite knows – measured at bird eye level; the inside temperature of the farm must not exceed the outside temperature measured in the shade by more than 3˚C; the chicken’s litter must be 5 cm deep; certificates are required for the purposes of keeping chickens and of castrating chicks that are less than ten days’ old; the chickens’ foot pads must be examined, and the stocking density of the chickens must be limited to 28, 30, 35 or 42 kilograms per square metre, although it is not specified whether this means one kilo liveweight or metabolic weight.
Meanwhile, thousands of chickens are being slaughtered in Nigeria, and avian influenza is going to strike down 1.1 billion African chickens. All of this because we did not find the EUR 800 million that would have made it possible to administer to each African chicken the two necessary vaccines, at a cost of 40 cents per dose. I could also try to add a touch of black humour here. Faced with this deluge of precautions that are reserved for white chickens while black children are dying of leprosy, AIDS and tuberculosis, the little African child is going to end up saying: ‘when I grow up, I am not going to be a fireman, I am going to be a broiler chicken in Europe!
In the meantime, our Breton farms, for example, are relocating to Brazil – the leader in poultry farming – where not only are the chickens unprotected, but the children are too. The latter are treated like slaves so that the Brazilian farms can be kept in operation, and that is without mentioning the banana plantations, in which little eight-year-olds fall asleep exhausted on cardboard boxes and come into contact with plant-care products that make them dizzy, all for just USD 2 a day. Well, everyone has his or her own idea of what is most important. Some people choose white chickens whereas I, for my part, choose African children and Asian children. That is where foolishness leads you when you try to act virtuously and, with this directive, we are acting stupidly.
Madam President, Commissioner, ladies and gentlemen, I too would like to start with very warm thanks to the rapporteur, Mr Berman, for the work he has done. Some 5 billion broiler chickens are slaughtered in the European Union every year, and the great challenge presented by this report is that of finding a balance between the protection of animals, which is necessary, and the protection of jobs in the commercial production of broiler chickens.
There is no doubt – not least in the minds of those who breed and keep chickens for fattening – about the rightness of our making a joint proposal for the improvement and harmonisation of the conditions under which they are kept in the EU.
I, too, endorse the report, but the producers operate, even today, with the tightest of profit margins. If standards are raised within the Community, they will in particular face the problem of imports from third states, where standards in production are far inferior to our own. I therefore call for the introduction of binding rules on labelling, founded upon compliance with standards of protection, which will be effective, binding and harmonised right across Europe.
Secondly, I call for certain standards in the keeping and production of broiler chickens and other agricultural products to be demanded in future WTO negotiations. The EU’s high standard in food production should become an advantage for producers in the EU. While we want our animals to be protected, we cannot, at the same time, allow our producers to be put in a disadvantaged position.
The current threat of bird flu is another reminder to us of how important it is that broiler chickens should be produced safely, in adequate quantities and on a sound economic basis.
Madam President, the welfare of animals in farms has traditionally been an ethical issue. Due to numerous food crises, it has now also become a public health issue. Specific legislation in this area has therefore become urgent. I believe that that is something on which we have all agreed during this debate.
In producing this legislation, however, we must keep our feet on the ground. We must produce a viable and credible proposal, not restrict ourselves to making pointless gestures, which give the impression of being inconsistent with the Council’s current figures.
I therefore believe that the report by the rapporteur, Mr Berman, whom I congratulate, combines a genuine concern for the welfare of animals, taking account of scientific data at all times, with the necessary flexibility in its application to make it possible for producers to accept the measures proposed and adapt to them. On the one hand, measures are proposed to prevent the practices that lead to pointless and gratuitous suffering for the animal, and, on the most hotly debated and controversial point — stocking density — credible and applicable figures are laid down that represent significant progress in this field and which are acceptable to the Council. I believe that we must show responsibility — and we have done this in the Committee on Agriculture and Rural Development.
Furthermore, this proposal maintains the necessary flexibility with regard to producers, which makes this minimal regulation genuinely applicable in the countries of the Union, and does not lead — as is usually the case — to the unnecessary closure of farms.
I believe that it provides the necessary firmness in laying down the regulations with a gradual application of sanctions and an estimation of the costs for producers with a view to ensuring that the burdens stemming from the directive do not fall to them — as is almost always the case.
In conclusion, I would ask you to support the Berman report, in the form presented by the rapporteur and as supported by the Committee on Agriculture and Rural Development. I believe that it is a measured and balanced proposal that takes account of the interests of all of the parties, which is not always an easy task. There is no question that its approval will have positive effects in terms of the quality of the final product, that is to say, for the well-being of European consumers.
Madam President, no other animals suffer as much as broiler chickens. It is they that have far and away the worst experience at present. They are bred in such a way that they grow extremely large and, as a result, as many as a fifth of them have injuries to their joints. Separated from their mothers at birth, accommodated in cramped conditions and placed under stress, they suffer throughout their short lives.
Mr Berman has tried to find a good balance of measures, but the Committee on Agriculture unfortunately has a bias towards short-term interests. This must be corrected by means of the proposals by the Committee on the Environment, Public Health and Food Safety. Better conditions are required both by our consumers and in the interests of animal health. I would thank Mr Jørgensen and others for their constructive cooperation.
According to Eurobarometer, the individual animal protection issue that most Europeans want to grapple with is precisely that of improving the conditions of broiler chickens. Today, Parliament must listen to their voices. Vote, therefore, in favour of the proposals by the Group of the Greens/European Free Alliance and in favour of the proposals put forward by Mr Jørgensen and the rest of us in the Committee on the Environment, Public Health and Food Safety. Without these improvements, the industry will lose all credibility and is in danger of being destroyed – by low consumer confidence rather than by competing imports.
Madam President, I too should like to congratulate the rapporteur on the thoroughness with which he has done his job.
Let there be no doubt about this: the CDA is all for animal welfare and regards it as important. We also welcome the new action programme presented by our Commissioner. That does not, however, take away from the fact that, while it is clear that the European public does not think highly of animal welfare in Europe – God only knows why, though, for Europe does apply the world’s strictest standards – their behaviour as consumers is often very different, and that is where the problem lies.
This means that whilst we can introduce stricter standards in Europe, at the same time we could open the floodgates to imports if they are unrestricted. One could say that we do not make that mistake in the World Trade Organisation and that although Europe tries its hardest, more should be done. We can come to an agreement with regard to imports and import quotas. We can also do a deal with regard to labelling. We can also agree that we in Europe will in any event commit to those who have launched special projects, including the people behind the farmer’s chicken in the Netherlands and the ‘label rouge’ in France. It should be possible to support them by giving them extra incentives, so that consumers will buy their products. The CDA prefers this way of working, because otherwise we will produce yet more European legislation, which consumers may applaud well as citizens, but in respect of which they will display different purchase behaviour the minute they walk into a supermarket.
It is essential that what the public want is also translated into consumer behaviour. That is the very reason we are very critical of this report. We will be voting in favour of Amendment 42, by means of which something will at least be done about imports, and we will also support everything in this report that is related to improved recognisability through meat labelling.
As long as there are no guarantees, though, that imports can be subjected to the same criteria, as long as we are once again putting the European farmer on the back foot and are again making things more difficult for animal welfare in Europe, it will be extremely difficult for us to vote in favour of this report.
Poultry breeding and rearing is the progressive, profitable sector of European livestock farming. A few months ago no one would have questioned this statement. Today however, poultry farmers are facing a new threat after the bird flu: the current regulation.
The current draft regulation, which has given more consideration to animal welfare than to industry sector and economic arguments, threatens the competitiveness of this sector. Animal welfare aspects should indeed be taken into consideration. But we should not overshoot the target by imposing unrealistically strict regulations which force our farmers into a severe competitive disadvantage, endangering their livelihood. These people do not intend to be cruel to their animals – they just want to earn a living by doing what they are good at. Therefore, excessively strict regulations are unacceptable. Additionally, the planned excessive restrictions may lead to serious tension on internal markets, as well, because non-EU countries such as Brazil, which do not have to comply with these strict regulations, are able to sell their poultry products on European Union markets at significantly lower prices. The majority of average consumers, at least in the new Member States, choose the cheaper product, because their income does not allow them to pay a higher price for basic food, just because they are environmentally aware or care about animal welfare. In view of the professional, economic and animal welfare considerations, the acceptable stocking density would be 34 kilograms of live weight per square metre, with a maximum upper limit of 42 kilograms of live weight per square metre. Any figures included in the report that are lower than these are not acceptable.
Let us trust in the expertise of poultry farmers, as none of them would be able to achieve good results with sick animals, which means that their primary interest is to conduct a rationalised economic activity, taking into account animal welfare considerations. Let us not make their task so difficult that they may be forced to give up poultry breeding altogether!
Mr President, is it worth drafting legislation with the aim of relieving the pain of poor creatures that are going to live just six weeks? My answer is yes, and not just out of kindness to animals: this is linked to human health concerns.
The economic aspects of the industrial production of broiler chickens have rightly been taken into consideration. However, the case also concerns the limits of the safe decoding and manipulation of animals’ genetic material.
We should have thought long ago about the dimensions of the industrial production of broiler chickens, not only for reasons of animal welfare, but also on account of the unplanned and unintended effects on the genetic material – in terms of resistance and reproduction, for example – of the animals providing our food, and the subsequent effects on us.
The danger of an outbreak of avian influenza is linked to the problem of control measures, and these measures do not consist only of vaccines. One of its sources is overly intensive chicken farming, which is also not ideal. I welcome this first piece of EU legislation of this kind.
Mr President, this is a very worthy report that has been a long time coming through the system. It has achieved as good a balance as one could expect, because I recognise that this is not an easy area in which to balance all the different interests.
Two weeks ago, a poultry-processing plant in Northern Ireland closed with the loss of over 400 jobs, not to mention the other jobs on the farms and in the feed compound mills. The reason given was that they could no longer compete with cheap imports from Asia and South America.
I happen to believe that there is no such thing as cheap food. If food is cheap, it is not meeting the standards. Therefore I have to ask myself: is the chicken meat produced to our existing standards, never mind the proposed increased standards?
I support the part of the report that states, in Amendment 17, that we must insist on the same standards in third countries as in the European Union. At the moment we only pay lip service to this. We are tying the hands of our producers, our farmers, with bureaucracy and red tape, while allowing others to flood our markets with food that does not meet our standards.
This goes beyond the poultry industry: it is in the pig industry and in the red meat industry as well. They all have the same problem. I welcome higher standards, but I want the same everywhere. We must give consumers the choice. We must have proper food labelling; it must be clear, so that wherever consumers shop they can make a clear choice about what they wish to buy. They must know where the food came from. In many instances the supermarkets in the European Union are worsening standards by forcing down food prices. As I said earlier, there is no such thing as cheap food; cheap food is sub-standard food.
Mr President, I too welcome this report and would like to thank the Commission and the rapporteur for actions which demonstrate that the EU is still prepared to take a leading role in actively improving and promoting animal welfare issues.
The proposal starts from the basis that the existing standards for keeping chicken for meat production are indeed very low in parts of the European Union at the present time, and that is demonstrated by painful leg disorders, enlargement of the heart, sudden death syndrome, ammonia burns on feet and so on. I welcome the Committee on Agriculture and Rural Development’s proposals, but I still believe there is room for further improvement and that is why I have also signed the amendments tabled by Mr Jørgensen. In particular we need further action on stocking density, on uninterrupted rest periods – a minimum of six hours in the darkness – and on issues such as the inhumane issue of beak trimming.
That said, even if we only go as far as the proposal put forward by Mr Berman, there would be a big step forward for animal welfare, but it will also be a big step forward for consumers. Consumers worry about the conditions under which their chicken meat is produced and they worry about the health of the chicken they are eating. Properly reared chicken will be a better piece of meat when it goes on the plate.
Finally, I would like to address the issue of cost. I have looked at the various estimates of what this would cost the industry. Even if you take the highest estimate, if you aggregate that estimate down to the cost per bird, you are talking about one British penny per bird. It is not going to be animal welfare measures that make our industry uncompetitive. I accept that the industry is facing real challenges from places like Thailand and Brazil, but there are other factors – cost of labour and other costs – that we cannot compete on. It is not animal welfare standards that will make the difference in terms of whether our industry survives or not, so do not use competition as a reason for rejecting these animal welfare standards.
– Mr President, I too should like to congratulate Mr Berman on his report. I wish to clearly state from the outset that I am in favour of a decent life for animals, for all animals in general and for chickens in particular. To look at the bigger picture, I say that this demonstrates our humanity towards all our fellow inhabitants of this planet.
However, we must accept that, as has already been said, all this increases the cost of production in the European Union. On the other hand, of course, we allow chickens to come in from third countries; we allow everything to come in except weapons. In this way, we are causing European poultry farmers to close their poultry farms. This is unfortunate on two counts: both for the poultry farmers, a class for which we should show solidarity, and for the chickens, because we shall arrive at the point, in a few years' time, where chicken products will be imported from third countries which are produced without any protection as regards a decent life for the animals. Unless we want to be hypocrites, we must find a way of controlling the living conditions of chickens in third countries; otherwise we should not permit imports.
Labelling, which Mr Kyprianou, referred to, is a very good idea, we think it is an excellent idea and we want to proceed towards this sector, but we also need to think about subsidising poultry farmers for the costs relating solely to the measures we impose on them. Otherwise, we shall also wipe out poultry farmers and the poultry we bring in from abroad will have been raised under much worse conditions. Besides, it is not a crime for us to protect poultry farmers, a class which is asking for our solidarity.
Mr President, the farming of chickens for meat production is one of the most intensive of farming systems, involving major problems for the welfare and health of the animals. Today sees us discussing for the first time minimum rules for the protection of broiler chickens; previously, there were only the general provisions of the directive on the protection of farmed animals. This move on the part of the Commission is therefore to be welcomed, as is also Mr Berman’s report, and those who have been following the debate, with points of criticism and interventions flying off in all directions, have completed a difficult exercise.
One can take a positive view of Article 1 of the Commission proposal, according to which the Member States are at liberty to enact more stringent provisions, but those that the directive proposes are inadequate in certain respects, the issue most frequently discussed today has been that of how much stocking density can be allowed in terms of kilos of live weight per square metre. The Commission claims to be taking as its basis the report that the Scientific Committee on Animal Health and Animal Welfare produced in 2000, but that is not in fact the case, for this report explicitly states that the occupying density must not exceed 25 kg per square metre if more serious problems for the animals’ well-being are to be avoided. Article 3 of the Commission proposal prescribes 30 kg per square metre live weight.
I endorse Amendment 53 from Mr Jørgensen, Mr Bowis and Mr Sacconi, which prescribes that chickens should be kept at a density of 25 kg per square metre, and that this density may be increased to a maximum of 30 kg per square metre if the owner complies with certain conditions.
Mr President, I also very much welcome Mr Berman’s report and thank him for the work he has put into it. I believe that high standards for animal welfare are good not only for chickens but also for farmers and consumers. What we have to do is get the balance right and I believe he has moved in that direction. It is not just about the number of chickens per square metre; it is also about the atmospheric conditions in the houses and whether there is straw or anything in them, so that the chickens have slightly better conditions during their very short lives.
When consumers go to the supermarket to buy chicken, it has to be clearly labelled. One of the problems is that you can often go into a supermarket now anywhere in the European Union and buy a chicken without being absolutely sure where it has come from and to what standards it has been produced.
The Commissioner said that consumers like to buy high-welfare-standard chickens. Yes, they do, but these need to be clearly labelled. Also, the Commissioner must be aware that a lot of the imported chicken meat that comes into Europe arrives in a partially cooked state. That way it gets around some of the EU tariffs. It then goes straight into processed food, so that when we go to buy our chicken sandwich at a motorway service station, it will probably be made from imported chicken meat and we have no idea what sort of standards it has met.
Amendment 17 to Article 5 asks the Commission to bring in a clear labelling system for meat that is imported into the European Union after the legislation has been in place for six months. I urge the Commission to do that. When Europe introduces higher standards – as I believe it must – we have to be sure that everything else entering Europe meets the same high standards.
Mr President, animal welfare is undoubtedly a noble cause; we subscribe to it and we also pay tribute to the work of the rapporteur, Mr Berman. I will simply add that the farmers’ welfare is also a noble cause and, in our view, a high-priority cause. This sector is already seriously threatened by non-European competition. I heard one of my fellow Members say a short while ago that there had been no farm closures, but that is incorrect because this is already a widespread phenomenon across the European territory. I will simply mention my own region – Brittany – which represents 35% of the French production of broiler chickens and which, above all, accounts for 18 000 jobs, 11 000 of which are in the agricultural and food industries. This is a region in which farms are currently being closed.
Clearly, if the current – and already very serious – distortions of competition increase, then we will witness a massive influx of products from third countries, coupled with a fall in our exports. Of course, it is all very well being told ‘produce high-quality goods’, but we know that adapting and restructuring are very risky, and in any case require a great deal of time.
A great deal of work has been done on this matter, but there are nevertheless some real shortcomings in the justifications of this text. I will mention the thresholds, which seem to give rise to a virtue contest, with the thresholds being set at the lowest levels possible; next, the assessment indicators of the ‘breeding contests’; and lastly, and above all, the impact study of the repercussions in terms of the elimination of farms and jobs in the sector.
To conclude, I should like to pose a question to Commissioner Kiprianou. Commissioner, in the current context of the threat of avian influenza, which is approaching Europe, or even already in Europe, how should one go about tackling the paradox between, on the one hand, high European standards in respect of animal welfare and, on the other, the necessary national measures for keeping poultry indoors? We should be grateful to receive your reply.
. Mr President, I would like to thank Members for a very interesting debate. Perhaps I should have quoted Mahatma Ghandi earlier: ‘The greatness of a nation and its moral progress can be judged by the way its animals are treated’. In the European Union, thank God, we have a very high level of civilisation. The largest number of letters and complaints I have received from European citizens concerns animal welfare, in particular broilers. So this proposal reflects the views of European citizens. It is based on science, but also on consultations with all the stakeholders over a period of three years to take account of all their views and concerns. It is a compromise. Some would like us to go further and have said it is a low-standard proposal. Others say we have gone too far. It is a step towards protecting the welfare of animals, but it also takes into account the interests of the producers.
Competitiveness is certainly important, but we know that the cost imposed on production by animal welfare standards is very low, something between 2.5 and 8 cents per bird. The other costs affect competitiveness. But I do not believe that European producers can compete on the basis of cost. They should compete on the basis of quality. I have some photographs here of the dermatitis caused by this intensive farming and I do not think that any European consumer would be willing to eat these birds; it is just that they do not know about it. So awareness and education are the best policy, together with labelling, which is very important. We have letters; we have Eurobarometer. European citizens are ready to pay more, provided they know, and we are working on that.
On the issue of avian flu, best practices in animal welfare help us implement preventive measures more effectively, to protect the industry and the birds from avian flu. If it is easier to detect sick animals, it is easier to control the situation, and therefore these proposals on animal welfare and protection against avian flu are compatible.
Regarding the amendments, because of the lack of time we will circulate a full list of those that have been accepted and those that have not. I would ask that this list be included in the verbatim report of proceedings of this sitting(1). Many of the amendments were accepted because they are compatible with the philosophy of the proposal. Others cannot be accepted, mostly for technical reasons or because the provisions are already included in existing legislation. Proposals such as those that take account of climatic conditions, types of production, training of staff and the way the checks should be performed can all be accepted.
One of the most sensitive issues was density. We feel that the proposal is a reasonable compromise. It meets the standards, it improves the situation and it establishes conditions and controls. We would therefore prefer that Parliament accept the Commission’s proposal on that point and we cannot accept that amendment.
Concerning mandatory labelling, we feel – and I agree with Mr Parish that it is very important – that six months is a rather short period. It would be very difficult to produce a substantial report with specific proposals, so we need more time for that.
Finally, on the issue of cost, not everything can be measured in monetary terms, but I know it is a very important aspect. Animal welfare is a very small part of the production cost. I mentioned earlier that in one of the cases the World Bank studied, with the adoption of a very small number of improvements in the treatment of birds, a farm managed to save USD 320 000 per year. I think that proves that adopting animal welfare policies is only really a cost in the short term; eventually it makes a profit and there is a financial benefit for the producers.
I would like to thank Members again for their support for this proposal, which is a big step towards improving animal welfare in the European Union.
The debate is closed.
The vote will take place on Tuesday at 12 noon
It is unacceptable that the chickens we eat are effectively subject to torture for the whole of their brief lives. I support the proposal to introduce lower stocking densities for broiler chickens and I will vote for the amendments I have co-signed for still lower levels.
It is also right to deal with this matter at European level. Too often, animal welfare provisions of this sort are thwarted at national level by the argument that ‘if we alone do it, we will put our producers at a competitive disadvantage, and production will simply shift to less scrupulous Member States’. By introducing the same rule across the whole of our single European market, we lessen that problem at a stroke, ensure a level playing field for our producers and protect chickens across 25 countries.
The Commission can accept Amendments 1, 2, 7, 16, 20, 22, 24, 30, 32, 37, 39, 40, 41, 45, 55, 60 and 67.
Amendments 4, 11, 12, 13, 14, 18, 19, 25, 26, 27, 28, 34, 35, 38, 56 and 57 can be accepted in part.
The Commission cannot accept Amendments 3, 5, 6, 8, 9, 10, 15, 17, 21, 23, 29, 31, 33, 36, 42, 43, 44, 46, 47, 48, 49, 50, 51, 52, 53, 54, 58, 59, 61, 62, 63, 64, 65, 66 or 68.
The next item is the report by Gunnar Hökmark, on behalf of the Committee on Economic and Monetary Affairs, on State aid reform 2005-2009 (2005/2165(INI)) (A6-0009/2006).
. Mr President, the roadmap for State aid reform from the Commission is a good and an important document. I hope that this report will contribute to the improvement of the State aid policy. Therefore, I should like to thank colleagues and shadow rapporteurs who have contributed to this improvement by the amendments and discussions we have had in the Committee on Economic and Monetary Affairs. I hope there will be, as there was in the committee, broad support for this new policy, which I hope will make an impact on the future guidelines on State aid policy that the Commission will be responsible for.
Mr President, Europe needs a competitive economy. As we say over and over again, we need new businesses, new jobs, new products and new markets. It is, therefore, also important to follow these matters up by ensuring that new, small companies operate under basic conditions as good as those under which old, large companies operate. Experience of various kinds teaches us that State aid always tends to safeguard old, existing companies at the expense of new and growing companies.
If we look around at the European economy, as well as at the international economy, we see very clearly that the new companies and the new products have emerged not through State aid but through the existence of sound basic conditions for businesses and individual entrepreneurs. Each type of State aid that distorts competition always tends to distort it at the expense of what is new and growing and to the advantage of what is old. This is therefore an issue that, to the highest degree, is about how we are to obtain new jobs and new businesses. A policy of State aid whereby we preserve businesses that are not very competitive, together with old products and low wages, will contribute to Europe lagging behind. However, a policy that aims for less State aid and at removing such State aid as distorts competition and that, moreover, invests resources in innovation and research will be able to produce a different outcome.
In European history, we have a lot to learn from a whole range of different experiences where State aid is concerned. In my report, I write that the Commission needs carefully to monitor and analyse these experiences, as well as the good experiences there are, because the objective of State aid is often popular and generally approved of. The problem is simply that the results of it are rarely what one had imagined they would be. As a consequence, we end up with old structures and with a dependency on subsidies, and we do not produce new jobs. We have seen this within the shipbuilding and steel industries and within a great many other sectors. Where State aid is introduced, renewal and transformation go out of the window. We must ensure that the opposite situation comes about.
An overarching objective of the report is to follow up the general aim not only of reducing State aid but also, as stated clearly in the report and still more clearly in the Commission’s document, of removing such State aid as distorts competition. A further objective is to ensure that those rules that exist are made clearer, for the aim must be to follow up the demand for less State aid. What is required is that State aid be predictable. It must not be possible for it to be used for relocations. The rules governing State aid must be generally applicable. The aid must not have a specific focus, but be directed across the board and not favour one company at the expense of another. That is extremely important when we debate innovation, for innovation policy must not be an excuse for increased State aid but be designed to create better basic conditions for innovation. The same applies to companies in the public interest. We must not have State aid that funds that type of activity excessively, but must give new companies opportunities to develop.
The same may be said of regional or environmental aid. It must be directed across the board and so made open and accessible to all. If we ensure that this happens and follow up the demands for increased scrutiny and transparency, better rendering of accounts and more stringent auditing, we shall lay the basis for a State aid policy that entails less State aid, and such State aid as there is will no longer distort competition. There will, however, be increased resources for innovation, a cleaner environment and thriving regions.
. Mr President, Mr Hökmark’s remarks make sense, and I could not agree more with them. It is a pleasure to take part in the discussion about the report on the State Aid Action Plan prepared by the Committee on Economic and Monetary Affairs. I can assure you that, after your remarks, it is an even greater pleasure. As has been said, it is of fundamental importance to handle State aid in the correct way. If it is not handled in the correct way, it is an instrument which, instead of providing a solution, can have the opposite effect. I would like to congratulate the rapporteur on his clear and balanced report.
I greatly appreciate the interest and involvement of the European Parliament in the process of reforming the rules of State aid. This is – as has been mentioned before – a crucial project. It is a high priority for me during this term in office. You may remember that the consultation on State aid reform was launched here in Strasbourg last June. Today, again, Strasbourg is the place where we are continuing the debate and, hopefully, will come to a conclusion as to which direction we can go with the review. I am happy to say that the consultation on State aid reform will be completed with your report.
The Commission has received many comments on the State Aid Action Plan, from many different stakeholders across Europe. For me, your comments are an essential complement to what I have heard from elsewhere in Europe. I am very pleased that Parliament, like the great majority of stakeholders, is supportive, in general, of the Commission’s plans.
I will not repeat the content of the reform programme, which was touched upon by the rapporteur. In the spirit of the Lisbon Strategy, we want State aid reform to help Member States get the best value for money by focusing state resources on measures that will contribute to sustainable economic growth and to more and better jobs for the future. State aid is taxpayers’ money, so we need to take into account that we can explain it to those who want it and those who obtain it. We also want to improve the procedures and administration of State aid policy, as was rightly touched upon by the rapporteur.
One important message in the report is the need for legal certainty. I fully share the concern that, if we are not successful in making that legal certainty visible, then we will have failed. The Commission will explain further how it intends to use economics for State aid policy. Market failure is not a magic word; it is, rather, a methodology to analyse the problems within markets. I agree with the report’s focus on the need for transparency of aid. On services of general economic interest, the Commission has no competence to interpret the jurisprudence. Nevertheless – I got your message, Mr President! – the Commission will try to give guidance when adopting decisions on individual cases in this field.
I look forward to your questions and comments, and I will do my utmost to respond to them.
. As a member of the Committee on Regional Development and rapporteur for the recently adopted report on State aid for regional development, allow me to make a few points concerning the possible implications of the reform of State aid for economic, social and territorial cohesion.
In its document, the Commission correctly indicates that State aid is an important factor in ensuring homogenous regional development, thereby strengthening one of the fundamental economic pillars of the European Union. I would like to take this opportunity to raise the issue of regional bonuses. It seems to me that in striving to attain the Lisbon Agenda parameters it would be logical to invest more in regions that are lagging behind, otherwise we risk creating only advanced, competitive enclaves that will inevitably be held back by the depressed areas, thus preventing the all-round growth of the European Union.
In addition, I would like to emphasise the need to simplify procedures and to make the whole system of State aid provision transparent. Maximum transparency should be applied rigorously to the process of allocating and approving State aid. All persons and entities applying for aid in support of their activities must feel sure, in the event that they are turned down, that it was for objective reasons. Similarly, they must be informed about who has been granted aid, and why. This will generate a spirit of trust, and will enable citizens to have faith that the EU system is functioning in a uniform way.
National governments are important elements that can either support or disrupt this system. If they are given more responsibility for taking decisions on State aid provision, their decisions and activities must be subject to the transparency of the entire system. I hope, Mr President, that we will all be able to conclude, following the reform of State aid provision, that the system really has been improved, and that it will contribute in a clearly objective manner to the uniform development of the European Union.
. Mr President, since I agree entirely with the report produced by my group colleague, Mr Hökmark, I shall be very specific and deal exclusively with the issues that I would like to emphasise.
With regard to the general philosophy, I agree that, since State aid is a form of competition policy aimed at creating an even playing field amongst the different companies, we should insist not just on aid that takes the form of subsidies and which therefore belongs in the public spending chapter, but also on those fiscal incentives that do not respond to the nature of the tax, but which respond to the desire to stimulate certain activities in geographical areas, that is to say the same intention as direct aid.
With regard to research, development and innovation, I would like to congratulate the rapporteur in particular on the extension of the scope of beneficiaries, to expressly include universities amongst the possible beneficiaries of this kind of aid.
I would also like to congratulate him — and I am now addressing the Commissioner — on his comments in the field of risk capital. If one thing explains the differences in growth between the United States and Europe, it is dynamism, the power of its small and medium-sized companies, not so much in terms of net birth rate, which is more or less the same, but in terms of US small businesses’ greater capacity for growth in the first two years, which requires a degree of funding. And in the field of risk capital we are a long way behind. If my figures are accurate, while risk capital represents 0.45% of United States GDP, European risk capital is less than 0.14%.
On the issue of regional aid – my final point – I would also stress what Mr Koterec has said, but I would like to add an aspect that has not been mentioned: it would not make sense also to take State aid away from regions that stop receiving Structural Funds as a result of natural growth, and not just for statistical reasons, as the rapporteur has said. If the Commissioner will allow me, therefore, I would like to correct paragraph 36 on this issue, to include regions losing funds for statistical reasons and those that lose them through natural growth.
I congratulate the rapporteur once again.
. – Mr President, I should like to thank our rapporteur, Mr Gunnar Hökmark, and all of our fellow Members. We are in fact dealing here with a non-legislative report, and I believe that the Committee on Economic and Monetary Affairs has done a good job in terms of voicing the European Parliament’s strong position. On the whole, we have managed to end up with a fairly clear outlook on things.
I am one of those who believe, along with the Socialist Group in the European Parliament, that we do in fact need to review the State aid system. This system is more than ever at the heart of the Commission’s powers, since Europe remains essentially a Europe of the internal market and competition until further notice. I am not sure whether the ‘No’ vote in the French referendum offers other prospects for the long-term future. We are therefore truly at the heart of Community powers here, and it is true that, with the enlargement of Europe, the European Union and the Commission are at risk of thrombosis if the State aid system and arrangements are left in their current state.
Parliament has above all stressed that the internal market and competition should not be regarded as representing every aspect of European society. We are not just a market society; there must, as the texts stipulate, also be room for public action, not only on all those occasions when the market is failing, but also on all those occasions when we need to reduce social or territorial inequalities, manage external effects, promote innovation and, should the need arise, give a boost to industry. When, at times, we shift to a free market way of thinking, we sometimes find ourselves wondering: ‘Would we be in a position today to build the or would we be in a position to build the rocket, given the dominant ideology?’ I believe that we must retain this opportunity to intervene very forcefully in the industrial landscape and in public research.
I should like to say to the Commissioner that the main contribution of Parliament is to ensure that State aid is not assessed as something merely to be borne but, rather, is assessed in a balanced way, that is to say that not only are the negative aspects, such as distortions of competition, considered, but so too are the positive effects. We, in the European Parliament, wanted the principles of subsidiarity and proportionality to be clearly applied and, more specifically, wanted State aid that has no obvious impact on the internal market to be considered as compensation. We also wanted market failures to be better understood.
Finally, I should like to mention the issues that still need to be discussed and that are referred to in the 21 amendments tabled. With regard to public services, we need clarification on those aspects to do with compensation, with the legitimate funding of public services and with subsidiary funding and, above all, we need clarification on what constitutes the fourth criterion set out in the judgment, a criterion that, by the Commission’s own admission, is actually extremely vague and very difficult to handle.
With regard to innovation, Mrs in 't Veld will soon present us with her report. We believe that it is a very good text and we hope to enhance it. The question that must be asked concerns the scope of the report: should it be strictly confined to innovation, or should it branch out a little further into the area of research and development? With regard to the regions, some excellent amendments are focused on preventing relocations from being funded by State aid. This is an extremely serious problem because it gives Europeans the impression that they are being pitted against one another, and this in terms, furthermore, of the amount received by way of public subsidies.
Finally, I should like to conclude by saying that we are obviously totally in favour of State aid being considered in the framework of the Lisbon Process and the Gothenburg Process, that is to say not only in terms of the knowledge-based economy, but also in terms of helping the environment.
. Mr President, first of all, I should like to add my voice in support of Mr Hökmark’s excellent report, which we as a group will be backing, and we also support the choice which the Commission has made in favour of less and better-targeted state support, in which respect I should like to stress once again, lest we forget, that the amounts involved are actually lower. State support should be a last resort and is not a panacea. Although it may be presented in that way from time to time, it also has adverse side effects.
At the same time, we can be open-handed in granting state support only after all pre-conditions and our other items of policy have been complied with, or else we would end up fighting a running battle. We must, for example, ensure that the internal market is completed and functions well and in that respect, I hope that this House will be taking a sensible decision on Thursday with regard to the services directive.
We must counter protectionism, promote fair competition, abolish red tape and excessive legislation, guarantee better access to risk capital and also establish an internal market for financial services, but at the same time, we must put in place such things as truly free movement for workers from all EU Member States and an immigration policy that is geared towards keeping the brightest and best, our top people, in Europe rather than chasing them away to the United States.
Only when those things are in place can we see whether we might be able to intervene with State aid where the market is inefficient, for we are not so much dealing with market failure as we are with market inefficiencies.
I should also like to repeat that State aid should, in principle, not be sanctioned. It disrupts the market and distorts competition. Mr Savary said a moment ago that the EU has a tendency to be too liberal, but I should like to draw Mr Savary’s attention to the fact that we spend billions on State aid each year. Even by the most conservative estimates, the amounts involved are more or less half of the EU’s budget, so that is not terribly liberal in my view. Things could be a bit more liberal as far as I am concerned.
I also agree with what Mr Savary said a moment ago: we must set aside State aid for the priorities of the twenty-first century: the Lisbon objectives, innovation, knowledge, sustainability …
Consequently, I think that we should give far less State aid to obsolete and obsolescent industries, and as far as State aid for environmental objectives is concerned, I think we should first set to abolishing the billions of State aid we grant the many polluting industries and sectors that make use of sources of non-renewable energy, and I will therefore advise my group to support Mr Lipietz’s amendments to that effect.
Global context is also important in the debate. We cannot deny, of course, that in other parts of the world, liberal amounts of State aid are still being given out. That much we should recognise, but our objective to reduce State aid remains intact.
Finally, I should like to say a few words on public services. I should like to repeat – and I am increasingly feeling like a voice in the wilderness in this respect – that the phrases ‘services of general interest’ and ‘services of general economic interest’ have still not been defined, and it is, in that light, very odd to legislate for them. That is just by the by.
As Mr Savary mentioned a moment ago, legal certainty and clarity are urgently needed for those public services.
I should like to finish by asking the Commission to submit, at the earliest opportunity, an assessment of the impact which the rules that the Commission adopted last year had on State aid as compensation for public services. I would like to know the amount of State aid involved, the number of companies involved and what impact this had on the market.
. Mr President, I can follow on directly from what Mrs in’t Veld had to say just now. It is true to say that Europe is competitive only if it is also innovative in the ways in which it protects the environment. I think it would be a good thing if there were a bonus not only for innovation, but also, and primarily, for environmental information, and I think it regrettable that this is absent from the Commissioner’s draft.
Secondly, one important feature of the report is the fact that the de minimis rules really must be applied to businesses with at least EUR 200 000 per annum. I have to say, Commissioner, that they are very generalised, and that is not enough. We know that these businesses are needed in rural areas if they are to enjoy the most basic economic development, just as we know that the regions affected by population change need businesses to settle in them, and if they are to do that they will need State aid. There is no other way in which we can counteract such effects, and so I think it is important that there should be a marked increase in this area.
Finally, let me turn to the rules for businesses providing services of general interest. It is not acceptable that such rules should qualify the Altmark ruling, for the risk then arises of the Commission using competition rules as a means of defining what general interest actually means – the very same thing that you are trying to do by means of the services directive, that controversial document in which you sacrifice general interest on the altar of the free market.
What we need, then – and urgently, too – is a framework directive, even if you do not see yourself as having that responsibility, and we need one in this instance because we want the social Europe to stand on secure foundations, one of the most fundamental of which is services of general interest, and the public will turn their backs on Europe if these become the victim of rules on competition.
. – Mr President, State aid, in other words the workers' money, is in the firing line, the objective being to reduce it and have management of it controlled by the European Union, so that it can serve the Lisbon Strategy. This means less State aid for grass-roots needs and servicing of the competitiveness of European capital. In other words, the people's money will be not for grass-roots prosperity, but for the profitability of capital.
The references to State aid for purposes of general interest and in the public good at European Union level not only demonstrate indifference to the asymmetrical development between the Member States, but also prejudge that such a procedure will further strengthen this asymmetrical development by increasing inequality and injustice.
It is vital, they say, to reduce State aid, in order for it to have positive results. Do remote rural and island areas, such as those in my country, in which capital does not invest because there is no or little profit, really have to be abandoned completely, including by State aid, and be laid to waste? They are already being abandoned, to a degree, and it looks like this will intensify in future.
Public services are being privatised, basic grass-roots needs are being commercialised. The reduction in State aid and its orientation towards servicing the anti-grass roots Lisbon Strategy will exacerbate still further the situation of the grass-roots classes. Despite the reference to the financing of small- and medium-sized enterprises for investments, unfortunately the evidence shows that, so far, economic aid for small businesses has been non-existent or has been dispensed with a dropper. By contrast, for big business there has been open-handedness and it is big business that benefits and, with today's proposals, will be strengthened even more.
. Mr President, it would be very nice if we were able to throw endless amounts of money at our relatively poor East European neighbours, but history has shown that by doing that you do not make the poor rich, you simply make the rich poor. At an exhibition in Brussels put on by the Dutch Presidency, it was predicted that another ten poor European countries will be joining the EU by 2022: Albania, Armenia, Belarus, Bosnia and Herzegovina, Georgia, Macedonia, Moldova, Montenegro, Serbia and Ukraine. West Germany’s experience in pouring almost a thousand billion euro into East Germany shows what it costs to try to create a level playing field for a poor neighbour. The cost of giving State aid to all of these new Member States will be astronomical.
Currently the EU is spending over half its budget on State aid. Britain is far from rich as it is. We are being told that our government cannot afford to pay us a decent pension unless we work until we are 70. Our health service is seriously under funded and our navy, which is a fraction of the size it once was, can hardly afford to pay for the fuel it needs to go to sea.
Let us stop this crazy idea now before the so-called rich Member States end up totally impoverished. Instead, why do we not help to improve the economies of our European neighbours and of Third World countries by opening up free trade opportunities to them? If this enriches us all, as I think it will, individual Member States might then be in a position to help their neighbours financially; but charity should begin at home.
Mr President, it seems to me that on occasions the Commission’s policy on State aid has proved to be a blunt, inflexible and at times inappropriately directed instrument, which has often discouraged rather than facilitated economic development. I therefore question whether a further assault on State aid is justified in pursuit of the failing Lisbon Agenda.
However, the specific issue I wish to focus on is regional aid. I welcome the fact that the present regional aid guidelines, as they affect my constituency of Northern Ireland, are a marked improvement from earlier drafts, and that the Commission has listened to representations from myself and others. The new draft guidelines provide for continued distinctive treatment of Northern Ireland as an economic development region and therefore allow ongoing aid to attract inward foreign investment on a reducing scale through to 2011.
Having to compete with a 12.5% corporation tax south of the border in Ireland, the capacity for Northern Ireland to give aid to attract foreign investment is absolutely indispensable. It is exactly such local realities that the Commission needs to reflect more and more on the implementation of what is too often rigid dogma on State aid and indeed on other policies affecting the European Union.
Mr President, Mr Hökmark’s report and the debate in Committee got to the heart of the matter; the report, in particular, is an excellent one. The Commissioner’s contribution also gave great cause for hope.
The reform of policy on State aid is enormously important to people at the local level, where the towns, boroughs and regions are the main sources of public investments. As has already been said, their municipal enterprises play an important part in guaranteeing the provision of services of general interest, and so it is important that the Commission should – as it has already agreed to do – announce how it proposes to implement the criteria set out in the ECJ’s ruling in the Altmark case. If legal disputes are to be avoided, those who will have to apply these criteria must have a clear idea of what the Commission’s policy is. The more concrete the Altmark criteria are, the more difficult they are to implement, and the individual public offices cannot be expected to get to grips with the fundamental principle and determine for themselves whether or not aid has been granted on the basis of the avoidance of overcompensation using market compensations; to do so would involve them in a quite unjustifiable amount of bureaucracy. The local offices could, though, be enabled to do that if – as has indeed already been announced – they had access to workable guidelines with which, for example, they could determine which market was relevant. I am glad that the Committee, under Mr Hökmark’s guidance, has turned its attention to the non-inclusion of public SMEs in the definition of SMEs, and I also welcome the conclusion it has come to regarding that.
Public undertakings meet the public’s needs where they are, and the public regard them as their own property. By supporting communal public undertakings in their work rather than making it more difficult, the EU will go up even further in the public’s estimation, and so I would encourage the House to continue pressing for the definition of SME to include communal public undertakings.
Mr President, I too should like to join those who have congratulated the rapporteur, but also the shadow rapporteurs, on their achievements. I think that it is once again thanks to the Committee on Economic and Monetary Affairs that we have managed, with a very liberal Swedish perspective and at the same time a Socialist French perspective, to achieve a good outcome after all.
In contrast to my Dutch fellow Member, Mrs in ’t Veld, I will not make a case for less State aid. In my view, this ‘less is more’ mind-set is not the most important dimension. What matters is for what purpose and how this State aid is deployed. State aid should not only be seen as a deviation or aberration from perfect market forces, but as an instrument for achieving socio-economic objectives.
It is to be welcomed that the current Commissioner for Competition also sees her portfolio in such a broader economic context, to include the Lisbon strategy, for this strategy is not just about economic, but also about broader socio-economic effects. This socio-economic context and this additional perspective of employment and social cohesion are also the very aspects I should like to stress on behalf of my group.
I should, in this context, like to mention two points in respect of which I would ask you not to be too dogmatic in your approach.
First of all, with regard to market failure, it is important to look at the bigger picture in that area too, and to take full account of employment and social cohesion. The other point is the temporary nature of State aid. Here too, I would ask you to allow for some degree of flexibility, because some sectors might well need government subsidies and government instruments in the longer term – national radio and television spring to mind. The importance of plurality of the press and a good balance in the provision of information may require longer-term investments of government funds into sectors of that kind.
Public housing is another example. Given the interests of town and country planning, the integration of minorities and social integration in cities, certain players within the market may well be granted government support in order to achieve those broader objectives.
Finally, with regard to the European and national dimensions, I should like to point out, as indeed Mr Hökmark did in his report, that State aid can be used from time to time to stir up policy competition between Member States, and I should like to ask the Commission to keep an eye on this and to monitor this more closely, and to check whether it is the Member States themselves and not just the companies that are granted State aid that have to have sanctions imposed on them.
Mr President, Commissioner, one of Mr Hökmark’s central contentions is that the market economy is always the most efficient means whereby resources may be shared out. If we take Gothenburg seriously, it makes sound business sense to rely on the equilateral triangle between economic, social and environmental development, but the statement is flawed in economic terms.
If Mr Hökmark – as he himself is right to say – wants small and medium-sized enterprises to be efficient and innovation to be driven forward, above all by subsidy, then what is needed alongside that is good training, good education, and the right infrastructure – not just in the great conurbations, but also, of course, in rural areas. He is therefore forced back onto the need for territorial, social and environmental cohesion.
If not, the simple fact is that people who live in places without these favourable and natural conditions are put at a disadvantage. That being so, I do indeed urge that a great deal of care be taken when considering where aid is to be applied, and it also has to be considered whether services in the public interest benefit from it, or else there is no point to it.
In one respect, I can tell Mr Hökmark that he is absolutely right. He writes that it makes no sense to give aid to businesses that are already profitable, and in that I agree with him.
When I say that that sort of aid is wrong, I am thinking of the Federal Republic of Germany and of the highly-profitable motor industry into which money is shovelled, only for the firms to then close down and take production elsewhere with the help of more subsidies. That cannot be what aid is for. In that respect, Mr Hökmark, you have got it absolutely right.
There are a whole load of models that we have to change. The threshold is the right one. It is indeed the case that regional aid is needed for the more backward regions in particular, and it cannot be denied that aid under Article 87 will continue to be needed for those regions currently affected by the statistical effect.
I congratulate my colleague, Mr Hökmark, for the useful report, as unfortunately, over the past few years, we have not succeeded in reducing high assistance levels. I agree that the administrative aspects of the procedure ought to be simplified, too. I strongly agree that we should increase the transparency of assistance. I also agree that a clearer regulation should be developed, especially in the area of public services. Transparency is also needed to make it clear who may be granted government assistance. Therefore the provision of assistance should be accompanied by the publication of a detailed list of those who are granted assistance, specifying the amounts received by each of them, especially in the case of agricultural allocations.
However, I would like to call attention to the fact that while, on the one hand, I agree that there should not be any discrimination between regions or countries as regards assistance, on the other hand we must acknowledge that there are significantly underdeveloped countries and regions within the internal market. However, these countries – precisely in the interest of deepening the internal market – need a longer period of adaptation. It would not be fortunate if the debate on government assistance provided an opportunity for political attacks against the new Member States. These new Member States have already reduced their assistance significantly. These levels of assistance are not outstanding even when compared to their GDP, and they are lower than those of the more developed Member States in the most relevant comparison terms of euro/capita. This must also be taken into consideration when new Member States are accused in other areas, for instance of tax dumping. Also, it would not be fortunate if someone were to make a connection between government and European Union assistance and the delocation of companies, especially when new Member States are still in a negative transition period as regards structural funds or direct payments.
Apart from defined regional assistance, the aim is indeed to assist investments that create jobs in underdeveloped, competitively disadvantaged regions. We are not aiming at introducing an approach that would drive investors away from the European Union. Therefore maintaining well-targeted, but moderate assistance could be both justified and useful, without distorting competition. This is already forecasted in the Directives concerning regional assistance.
– Mr President, I too should like to thank the rapporteur, Mr Hökmark, for his balanced report on State aid, which is identical to a balanced report and presentation of State aid on the part of the Commission.
Within this framework I should like to highlight certain important points, to which priority should be given: firstly, the need to redefine the objectives and forms of State aid and the system for controlling and notifying State aid; secondly, the safeguarding of legal clarity as to what qualifies as State aid in services of general economic interest, where over-counterbalancing should be considered the most fundamental criterion, the differentiation of State aid between small and large public corporations and the promotion of company subsidies, which should be combined with strong tax incentives. Finally, there should be support for innovative actions on matters of research, development and innovation, mainly in remote countries and areas, especially where there is a large technological divide.
– Thank you, Mr President. I too wish to join my colleagues in thanking Mr Hökmark for all the excellent work he has done to enable this report to be finalised today. The subject of State aid is one on which there is definitely a lot of room for discussion. This is because it directly concerns all 25 Member States. It is good to ask where we want the reform to take us and to see what has led to the need for this kind of reform. When the preliminary decisions taken by the Commission between February 2004 and the present day are examined thoroughly and compared with the Lisbon Strategy and the conclusions of the 2002 Barcelona European Summit, it is evident that it would be much more productive if State aid were more direct and designed to meet these same objectives. Thus, I think that we should work towards having a system that is as simple as possible and, therefore, more effective and more transparent. This will be an indispensable instrument because it will eliminate unnecessary bureaucracy that, until now, has not only led to more money being wasted but has prevented State aid from bringing about progress and made it less suited to the purpose for which it was intended. We need better to protect the use of State aid so that funds are delivered to where they are needed and not, as previously used to happen, squandered to no good purpose. We have to reach a position where the State has clear aims, involving the proportionality principle, concerning where it wants to use its aid. We must not forget that these funds are subsidised by all taxpayers, so we want them to be used wisely and responsibly so that they are more productive and their effects still more keenly felt. We must not forget companies that have logistical problems as a result of being based in disadvantaged regions, for example companies on an island such as Gozo. Once again, I wish to thank our rapporteur for his work.
Mr President, State aid is a legitimate instrument for public action. Since it provides a particular advantage and differentiated treatment, its establishment required stricter justification than other alternatives and it needed to be drawn up in a careful manner in order to guarantee that it is effective and consistent with the Union’s policies and objectives, as well as its international commitments.
The reform of State aid for the period 2005-2009 must bear in mind that, even when regional aid contributes to true convergence, there are great internal differences in income and opportunities amongst the regions of Europe.
The result of the Hökmark report is well balanced. I am pleased that it reflects the need to link the reform of regional structural aid to the reform of the regulations on the Structural Funds until 2013, stressing its complementary nature, and that it advocates the maintenance of adequate support measures for regions affected by the statistical effect without any discrimination. I take a positive view of the proposal to increase the threshold for de minimis aid, which will eliminate bureaucracy and above all benefit SMEs.
( I would first like to thank the rapporteur, Mr Hökmark, for his excellent and well-balanced report, with many ideas on how State aid policy should be consistently evaluated and implemented. On the one hand, it is naturally in our interest to make sure that State aid provided in individual Member States does not undermine the natural competitive environment. On the other hand, it gives me great pleasure that in its action plan for State aid reform the Commission has taken into consideration the fact that it is essential to strengthen the European Union by means of promoting the knowledge-based economy, something we have been demanding for so long.
In my contribution, I would particularly like to emphasise innovation, research and development, areas closely associated with access to venture capital. These are areas where public funding may be usefully applied, generating high rates of return in the form of sustainable development and the increased competitiveness of the European economy, primarily for small and medium-sized enterprises.
The model of public and private partnerships establishing research and development centres, technology incubators and high-tech centres where universities have an important role, as well as local and regional authorities and third sector institutions, may contribute significantly to greater transparency over the use of public funds and, at the same time, help better tap the research, technological and innovation potential of individual member countries. The same applies to venture capital funds. Without public funds, it is almost impossible to set up the seed capital funds that innovative start-up businesses need so badly. State aid policy must in no way restrain their development. On the contrary, it should encourage and attract sufficient private capital funding. I trust that State aid reform will meet such requirements.
Mr President, ladies and gentlemen, I too agree with the rapporteur, with the Commissioner and with many of my fellow Members that we should reform State aid by adapting it to the current challenges.
The problem is finding the right methods to do so. I believe that the key strategy is one of reducing the amount of State aid, rewarding some sectors that have been mentioned, such as innovation, research, the environment and businesses, and ensuring greater transparency.
As my colleague, Mr Sánchez Presedo, just mentioned, it is also advisable to link State aid to the cohesion policy. In this area, the Committee on Economic and Monetary Affairs has rightly added a paragraph on advantageous tax conditions. We are talking here about an instrument that can tie in with the cohesion measures and release entrepreneurial potential in some particularly disadvantaged areas.
I hope that the Commission and Commissioner Kroes intend to take account of this important statement by Parliament.
Mr President, delighted as I am with Mr Hökmark’s report on European State aid reform, I should like to thank him warmly and join in the broad support he has received here in this House. I fully endorse the Commission’s chief message of less but better-targeted State aid, as well as the fresh policy’s mainstays of innovation and research.
I am looking forward to the Commission’s concrete proposals on this score. The Committee on Economic and Monetary Affairs will be closely monitoring the Commission in the next few months and we will gladly enter into dialogue with it, because I hope that the Commission will issue more detailed guidelines on the definition of State aid so as to guarantee more legal certainty and prevent misuse at the same time, because innovation should be what it implies, rather than a licence for certain Member States to carry on as before.
I am also pleased that the majority in Parliament wants to go further than the Commissioner, by doubling the minimum threshold at which point State aid must be reported to Brussels. This cuts out much of the red-tape and administrative burden, which will mainly benefit SMEs. I would ask the Commissioner if she is prepared to accept Parliament’s proposal.
Commissioner, we in the Netherlands have been familiar with your determination for much longer, and I should like to thank you for the determined manner in which you are reforming State aid. I would urge you to keep up the good work, for much remains to be done.
Mr President, State aid policy must be consistent with the EU’s proclaimed political goals. State aid should accelerate sustainable growth and sustainable competitiveness, and reduce regional disparities. Aid must not be given where it would work against these principles.
Properly targeted State aid encourages enterprise and creates jobs, even in regions that suffer from permanent natural disadvantages or are a long way from the big markets. Those regions that suffer from permanent natural disadvantages, such as those in the north, should be in the same category as the Objective 1 zones.
Aid needs to be targeted more precisely, and should especially be allocated to bottlenecks in business, such as risk financing to create new technology and put it to use. Special attention needs to be paid to environmental technologies and their potential for job creation.
Mr President, Commissioner, ladies and gentlemen, first of all warm thanks to the rapporteur, Mr Hökmark, for his outstanding report. As we heard, this House, in an own-initiative report a few weeks ago, spoke out in favour of State aid for disadvantaged regions being continued until 2013. As the support businesses get from State aid is among the factors that influence them when making decisions about investment in a given area, it has an essential contribution to make to economic growth and the creation of jobs in that area. The EC Treaty includes a fundamental prohibition of State aid where it has a detrimental effect on the internal market by potentially distorting competition, but an exception is made for certain types of State aid, such as that given to promote the economic development of Europe’s disadvantaged regions. As a member of the Committee for Regional Development, I am firmly of the conviction that direct State aid has a key role to play in regional development and plays an important part in achieving our primary cohesion goals.
The scope given to aid by Article 87(3)(a) of the EC Treaty in conjunction with the guidelines for regional aid have, in the past, enabled the regions concerned to attract businesses and thereby actively contribute to their own regeneration. Were such support is no longer possible, these regions’ convergence process would be jeopardised by the lack of any competitive advantage against not only regions without developmental disadvantages but also regions in the new Member States in receipt of the maximum amounts of aid. This is particularly the case for regions bordering on the new Member States.
The reduction of bureaucracy is an important part of the law on aid and, like the increase in aid, makes an important contribution to making the legal environment more welcoming to businesses.
Mr President, Commissioner, ladies and gentlemen, in the same way that our rapporteur is a sensible man, this proposal for a resolution is a sensible balance between various opinions and fulfils a core requirement of the European Union, which has been stuck in a rut of low and uncompetitive growth for far too long.
The Prodi Commission always looked upon State aid as the enemy of competition and of the single market. Sadly, that was a one-sided and distorted outlook, which often meant that less of that rightful public support went to strategic economic sectors, such as research and innovation, or to the vital cohesion policy. In contrast, the Barroso Commission seems to take a different view, and the resolution approved by the Committee on Economic and Monetary Affairs provides some guidelines from which the Commission ought not to deviate.
None of us opposes competition. Nevertheless, this basic value in the market economy has often been subject to the ideologies of bureaucrats and economists lacking in any political responsibility, to the extent that, in the real economy, they have been responsible for delaying the recovery of competitiveness in entire regions of the European Union.
As Mr Pittella has already stated, we must start a new chapter today by reconciling competition with cohesion policies. To this end, advantageous tax conditions, for instance, are useful because they can contribute positively to the cohesion policies and because, in the absence of any tax harmonisation among the Member States, they constitute a vital instrument in the hands of national governments where tackling regional underdevelopment is concerned.
I therefore want to make just one recommendation to Mrs Kroes: that she drafts a new proposal for a directive as quickly as possible. This proposal should – if not exclusively, then mainly – take account of Parliament’s guidelines, given that the crisis the Union is grappling with is completely subsumed by the Council’s crisis and by its inability, for example, to deal with the unequal way in which the Member States’ markets are deregulated, a situation that is far more damaging to competition than any misguided State aid is.
. Mr President, I count my blessings tonight. I conclude that there is not that much difference between political views on this issue. I congratulate the rapporteur. The content of the report and the Commission review are in line with what we discussed during this debate.
I should like to underline that there is no rigid dogma. That was made clear on your side. It is more that we try to give a hook to Member States’ companies, because the aid does not go to the Member States themselves. Via State aid, the Member State gives a hook to those who need a bit of help, instead of just giving them the fish. They want to do it themselves, but they need a little bit of backing.
Mrs in‘t Veld and other Members have talked about less and better State aid. She mentioned that that statement by the Commission is appropriate advice, in the opinion of her political group and her personal opinion. I would have been pleased to say that it was my wording, but we got it from the Council. Aid should be less and better. That is what we tried to indicate and that is what the rapporteur put in his report. State aid reform has to be shaped to deliver not only on growth, innovation and employment, but also on a wide range of primarily non-economic issues. We all agree that they are of fundamental importance to our social European model. These include the social and regional cohesion, human capital and cultural diversity rightly mentioned by Mrs van den Burg. However, State aid should be used wisely, because it is taxpayers’ money. We should not compete through State aid by the Member States, because that is the wrong route. It would have a very detrimental effect. We must not allow a subsidy race between the Member States, so there is clearly a need for less aid, and aid that is better targeted.
On the specific concerns raised here today, the Commission will do its utmost to improve how the rules work in practice. It will also step up transparency, rightly called for by a number of Members. Aid should be monitored, but in the end it is only through a positive partnership that we will be able to deliver successful State aid reform.
A couple of Members touched upon the role of the regional aid guidelines and focusing aid on the regions most in need. We discussed this before and it was adopted last year. Again that is not dogmatic, but it takes account of the fact that some need more backing at a particular moment. We want to deliver a fair and balanced package and we discussed that here in December.
We will look further at how the State aid rules can be adapted to new financing mechanisms such as public-private partnerships. The same goes for aid for projects of common interest to boost competitiveness and technological innovation. The question of innovation has been raised. I have just read an article by Professor Getz, saying that innovation should not just be developed in the research and development department of a company, it should be at all levels, from bottom to top. That is an interesting philosophy that could be considered when we are talking about how to boost innovation.
Turning to SMEs, when we look at the 25 Member States, 92% of all the enterprises in the European Union are in the category of small and medium-sized enterprises. So when we talk about creating jobs and economic growth, we have to bear in mind that the vast majority fall within the category of small and medium-sized enterprises. That is what we are trying to take into account when we talk about giving them more attention than they have received up to now and to stimulate innovation and cooperation between, sometimes, a combination of research institutes, smaller companies and larger companies. It is a challenge to ensure that all those SMEs can take advantage of these opportunities.
It has rightly been mentioned that risk capital is not very developed in Europe. Compared to the United States, quite often innovative ideas are not taken up by companies that are small or just starting up because there is no backing from the banks. State aid to back those companies in their early development could be very helpful.
Mr Wortmann-Kool asked whether the Commission could raise the threshold. I am not saying that we would not be prepared to raise it. However, we should bear in mind that we are talking about SMEs and not large companies, and we should try to reduce bureaucracy and red tape. The amount of euros we are talking about really covers that category. So we shall be submitting a proposal quite soon, but do not be too optimistic, because I have heard on the grapevine that people are thinking of huge sums of money, but then we are not taking account of the category.
On the environment, the Commission cannot refuse to approve aid just because the objective pursued is not environmental. I am sure that is not the question that is being asked. We have to look at all the policies of the Union. However, the Commission shares the aim of reducing environmentally damaging State aid and we should all encourage Member States to take that into account when deciding on the subsidy.
On public services, services of general economic interest, the Commission’s decision and framework makes clear how the State aid rules apply to public service compensation. The Commission is committed to reporting on the impact of those rules within the deadlines set by those instruments. As you know, the Commission does not consider a framework directive necessary. I am talking about less bureaucracy. I am being consistent and not saying that we should still do it when it is not necessary.
Finally, the rapporteur and shadow rapporteurs have done a great deal of work on this report and I am grateful that we can have a discussion with the same goal, i.e. more jobs for Europe, in a social context that we are proud to be living in.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the report (A6-0021/2006) by Mrs Edit Herczog, on behalf of the Committee on the Internal Market and Consumer Protection, on the effects of globalisation on the internal market (2004/2225(INI)).
Globalisation has been present throughout the history of Europe. Let us think of the expansion of Christianity, the discovery of the world, the scientific and industrial revolution. Europe has always found a progressive answer to any challenges presented by globalisation.
At the same time, however, we have always seen that individuals face further and yet further changes with fear and reservation. This was true in every case, even when the change ultimately benefited Europe and the population of Europe. The same is true today. The sudden democratisation of various geographical areas at the beginning of the 21st century and the information and technology revolution have made us realise that the transformation of the world is irreversible, and global competition will remain with us in the long term.
The question we are now facing is how Europe should react to the situation to ensure that its citizens come out winners in the 21st century. I am especially delighted that the members of the IMCO Committee think along the same lines. The debate was constructive and thought provoking, and it made it clear that we cannot isolate ourselves. Not only would it be physically impossible to attempt it in today’s world of the Internet and of circumstances changing by the minute, but this would also mean giving up the competition, and would result in falling irrecoverably behind. With reference to the draft resolution tabled before you, I would like to say that as the report was prepared at my own initiative, it is very important to make use of the means available to us, but we cannot exceed the issue of globalisation and internal market, specified in the title. The European political, economic and civil parties must realise that we can only sustain the outstanding social achievements of our continent with economic growth and increasing employment rates. To this end, we must ensure that Europe is the best possible choice for large multinational companies in the global competition. We must ensure that Europe is a certain starting point and a stable background for large European companies, and provides an opportunity for growth and prosperity for small and medium enterprises. There is no doubt that this endeavour places a large responsibility on European legislation, including us, here in the European Parliament. It is obvious that in some over-regulated sectors we need fewer, better and more efficient regulations, but the opposite is true of other areas, where we must be able to rectify any critical deficiencies and create certain legal frameworks. I am specifically thinking of creating and preserving knowledge, and transforming it into an economic advantage.
This is a multilayered, horizontal endeavour, which equally involves the support and encouragement of research and innovation, the modernisation of education and the protection of intellectual property. If this is not done, there is no point in referring to a knowledge-based society and economy in the Lisbon Strategy, the Wim Kok report or in any European Parliament decision. And last but not least, allow me to point out that Europe can only be strong and competitive against global challenges if we do not weaken our own unity from within. We need a dynamic internal market and a single European area where citizens cannot only travel freely, but also work freely and utilise their knowledge throughout Europe and for the benefit of Europe.
This is what I have tried to contribute to with my report. I would like to express my gratitude for the work of those who have helped. I would like to thank the Commission for the assistance provided, and, let me emphasise again my appreciation of all those who supported this work by proposing amendments and making suggestions.
. Mr President, the European Commission welcomes the own-initiative report of the European Parliament on the effects of globalisation on the internal market and thanks everyone involved, in particular the rapporteurs Mrs Herczog and Mr Markov, as well as the members of the IMCO and INTA Committees, for the good work undertaken in putting this report together. I know that it was not an easy task as the issue of globalisation is an extremely complex one.
It was also very useful to organise a hearing on the matter. I appreciated the opportunity to speak about the way I see the challenges, and to hear directly what Members of Parliament and stakeholders had to say. The result is a very balanced and comprehensive report, one which addresses the key challenges in a succinct way. The report is a timely contribution to an important debate. Europe needs to find appropriate responses to today’s key challenges: the steadily increasing forces of global competition, the impact of new technologies and our ageing population.
As international integration accelerates, the concept of open markets and a globalising economy have come under attack. Of course, there are legitimate concerns about globalisation. There have to be proper structures, which can help developing and emerging economies in particular. There is also a clear need for appropriate forms of governance. However, there are those who abuse these arguments to try to undermine the whole concept of economic freedom. I am not denying that many industries go through difficult and sometimes painful transitions. But it does no good to try to shift the balance elsewhere – foreign takeovers, cheap imports, and migrant workers.
Protectionism is not the answer. It never was historically – it only ever led to great tensions between nations – and it is not now. Comparing the degree of openness of economic systems with economic growth and development will show that openness pays. It always has done and it always will. For people first. With jobs. With thriving businesses. By releasing human energies, not capping or constraining them.
I am very glad that in its report the Committee on the Internal Market and Consumer Protection, as well as the Committee on International Trade, which has given an opinion, takes a constructive and balanced approach towards globalisation. As the report says, we can make globalisation a success if we provide the right conditions, and if we focus on our strengths. And we do not need to be modest about this. Europe has a lot to offer.
We must make sure that Europe and the internal market remain an attractive place for consumers and businesses; an attractive place to invest, particularly for research and innovation activities in high-value products and services, where our businesses excel. This requires a strong, knowledge-based and properly regulated internal market, using the experience we have gained and the lessons we have learned. This is Europe’s best response to its domestic problems of low economic growth and high unemployment, but also to the challenge of globalisation.
Priorities in this context are: an effective implementation of the new Lisbon Strategy for growth and jobs; the completion of the internal market, including for services, telecoms, energy, and financial services; ensuring simple and effective regulation, which frees businesses and citizens from unnecessary costs and red tape; and making better use of the existing internal market framework, which includes better administrative cooperation across borders. Most of the relevant work is already under way, and it is important that all players, at the EU level and at Member State level, do everything to make it happen.
As the report quite rightly stresses, globalisation also has a strong external dimension for internal market policy-making. We need to be much more outward-looking than in the past and to be aware of the external aspects of our internal economic policies, such as our internal market rules. Nothing is simply domestic any more. We need more international regulatory convergence and equivalence of rules. This is particularly important in the area of financial markets, which are leading the way in globalisation. Furthermore, Europe must use its scale to help deliver ambitious and balanced solutions to problems of market access or regulatory issues. A successful conclusion of the Doha Round, including on services, is a key element in this respect. Everyone will benefit!
Last but not least, we need a new partnership of the EU and Member States. Neither can deliver on their own to ensure that Europe remains the attractive place that it still is. I am confident that the report of the European Parliament will contribute significantly to this important wider discussion on Europe in the globalised world.
. Mr President, Mrs Herczog, Commissioner, the Committee on International Trade has delivered an opinion that, understandably enough, concerns itself primarily with trade issues, and, although her committee has not taken on board all our suggestions – for such is politics – we are grateful to the rapporteur for this own-initiative report of hers. What, then, did we see as the main points of concern? As a means of compensating for globalisation’s potentially adverse effects within the European Union, the Commission had proposed the creation of a special fund, and we had agreed that this was the right thing to do, going on to say that such a fund would have to be properly endowed.
Secondly, we had noted that the European Union, despite adverse conditions worldwide, is one of the world’s biggest producers and investors, and that it does indeed, of course, have opportunities to carry on exercising a great deal of economic clout in globalised markets, but we did also point out that – particularly when doing business with third countries – we need to consider whether those countries comply with international standards in labour law, social security law and the environment, and we proposed that preferential trade arrangements should be extended or adapted in such a way that certain preferences would be accorded to those third countries that do so – that is, to those that have ratified the international agreements on the protection of workers and of the environment and have duly implemented them.
The Commissioner has just referred to the Doha Round, and he was right to do so, although assessments of it differ widely. In the opinion that our committee has produced, we said that we call on the Commission to carry out an assessment of the impact of further multilateral agreements on agriculture and services within the European Union, before we continue with these negotiations. There is an interaction here; just as we in the European Union have certain problems that I could enumerate if I had sufficient time, so, likewise, the third countries have their own, and I do believe that the only way that all sides will make headway is for them to accept one another’s problems.
. – This report, which I instigated, is a response to the increasing problems facing the Union’s internal market within the world economy. Given that, in reality, rules around the world differ somewhat from the Union’s internal rules, we stand at a major crossroads. The fate of Europe’s prosperity will depend firstly on how and when we review our social market economy regulations with a view to increasing genuine flexibility, and secondly, on whether Europe is to have a stronger influence on the creation and monitoring of global economic rules that will reflect our values more closely. High social and environmental standards are a laudable outcome of European civilisation, which has declared itself responsible for the long-term sustainable development of the planet. On the other side of that coin, however, are higher production costs and lower competitiveness in a number of sectors that are coming under global pressure, especially from Asian economies unfamiliar with these standards. In third countries, natural resources are plundered, and commerce is characterised by lawlessness. Working and living conditions are at variance with basic human laws. This is something to which Europe must not turn a blind eye.
This report is a dialogue on how to review European regulation in such a way that it would not be a hindrance to competitiveness and employment, but would, rather, support the drive to make the European market more attractive and to raise living standards. It is also a call for Europe’s foreign policy to be significantly strengthened and for the assertion of a trade strategy that is based on our values. Our natural ally on this path and at the WTO is the United States, with which I would advocate stepping up dialogue. The weak point regarding this path is the unwieldy decision-making in the Union’s internal institutions, which might have been improved with a new Constitution. Finally, I should like to congratulate the rapporteur, who has taken account of the public hearings and the entire debate in both committees. Her report is both well-balanced and thorough, and as such deserves Parliament’s resounding support.
. Mr President, ladies and gentlemen, a global market in which information technology enables the movement of goods, services, labour and capital, is a phenomenon we cannot deny, and we must strive to take advantage of the positive opportunities offered by this phenomenon. Only a competitive economy can survive in a global market.
The EU's internal market, having been one of the strongest participants in the world market, is losing acceleration and is stagnating. By taking advantage of imperfection in WTO rules, and by not adhering to work safety and environmental standards, Asian countries, China for example, are successfully conquering the EU's textiles, footwear and electronics markets.
The hesitation of EU states to make decisions, which will influence the long-term outlook for the EU's economic development, also threatens competitiveness in other areas. By this I mean the absence of a common energy and industrial policy, and the growing threat to the EU's labour market and the free movement of services.
The application of the transition period for the movement of the new states' labour forces, and the adoption of a services directive, which does not embrace the country of origin principle, will reduce the EU's competitiveness.
Therefore, I urge the old EU Member States to reject the transition period for the movement of labour forces, and urge the European Parliament to vote for a services directive, which embraces the country of origin principle.
. Mr President, the report on the effects of globalisation on the internal market is based on an erroneous perception which has been generally promoted for some time now by the European Commission and which is leading to the rejection of the Constitutional Treaty. In other words, instead of identifying social inequalities and promoting their eradication, it takes refuge in strengthening the players who promote them, in the name of deregulation of the market.
As a result, I distinguish three basic negative concepts in the report: firstly, the fact that we are calling on the European Union to define a strategy for facing the challenges in question, by making the internal market more flexible. Secondly, the fact that we are calling on the European Commission to monitor the emergency of signs of protectionism in the Member States and to report regularly to Parliament on any such signs and, thirdly, the idea that there is a need to ensure that the large European market players find sufficient support and opportunities in the internal market to develop into global market players.
Anyone might reasonably conclude that, with this report, a call is being made for even greater flexibility in employment relations, the abolition of social intervention by the state and support for large companies, at a time when various studies have ascertained that the social consequences of globalisation are extremely negative; in other words, 50 million of the richest Europeans and Americans have the same income as 2.7 billion people in the rest of the world. Over one billion people on planet Earth do not know how to read and write. The top 20% in the rich countries control 82% of exports and 70% of direct investments. Three billion people in the world have an income of less than two dollars a day, while in the USA the poverty line is calculated to be 11 dollars a day. Therefore, even the official statistics do not give a full picture of economic inequality and poverty.
Finally, a comparison of the years from 1960 to 1980 with the years 1980 to 2000, when markets internationalised further or globalised, shows that progress clearly slowed down over the last twenty years, when markets opened up and companies traded in conditions of unadulterated competition, when small- and medium-sized enterprises closed down for the benefit of multinationals. The report does not identify these effects, let alone address them.
. Mr President, I speak as a professional economist of some years – not without a modest prestige in the City of London – so perhaps I know something of how the global economy works. The idea that failing national economies should be given money to protect them from global realities is like giving a bottle of whisky to an alcoholic. One man’s State aid is another man’s tax. Money spent by a politician is nearly always wasted.
This place is the problem, it is not the solution. Perhaps we should occupy our time with a standardisation of windscreen wipers or spirit bottles, or phasing out the oldest profession in the world, or some such nonsense. Let us see if serious thought should be left to those with experience of the real world, sadly unrepresented in this place.
. Mr President, Mrs Herczog’s report contains a whole list of very wise observations. Europe needs sweeping change, and in particular it needs to build a genuinely common market for labour and services. At present, this market remains closed to a great many Europeans. If Europe fails to remedy the situation it will suffer in terms of global competitiveness. If we are honest with ourselves, I think most of us have now lost count of the number of times we have heard statements of this sort.
Citizens of the new Member States of the Union are only entitled to work in three countries of the old Fifteen. The overwhelming majority of the Union’s Member States still does not believe that cheaper labour and cheaper, more competitive, services are good for the economy, or that they will reinvigorate it, thus generating growth in both employment and income. The more national protection of national markets of labour and services there is, the more jobs and services will be delocalised beyond the Union’s borders. They will move to Delhi and Beijing rather than to Warsaw or Budapest. We need more action and fewer words.
The first test of our real intentions will come on Thursday, when we vote on the Services Directive. This will be an opportunity for us to demonstrate whether we want a genuinely free common market or whether we will be content with a cheap sham and with empty words, blaming an evil and callous outside world which is fast leaving us behind.
Mr President, although we know that we cannot stop globalisation, there is no doubt about the need to create the right framework conditions to keep the number of its victims in EU states as low as possible. It is regrettable that nothing better seems as yet to have occurred to the Commission than to establish a globalisation fund, thereby transferring more money from the old Member States to the new ones, which were supposed to have used the billions they were given in aid to prepare themselves for accession and can now, on top of the advantage they enjoy through low labour costs, afford a flat tax, while the workers in the old EU Member States feel that the Brussels have left them in the lurch. The fact is that eastward enlargement and headlong globalisation have resulted in such competitive pressure that some workers and some industries can no longer cope with it. The widespread fear of cut-price competition is therefore nothing to be wondered at. We must, then, cost what it may, stick with the transition periods for the labour market in order – even if only to a limited extent – to alleviate these evils. There may well be export surpluses, and major conglomerates may be doing well, but jobs that pay social insurance contributions are stagnant, and so our social security system is taking a battering. For years, the Commission has been stressing the importance of small and medium-sized businesses as job generators, yet one after another, laws are being enacted that make life more difficult for them. Both support grants and public contracts are targeted at big firms, so these move every couple of years to wherever the highest grants are currently paid. This must change, and change without delay, or else – or so it seems to me – Europe’s small and medium-sized businesses will be thrown to the wolves.
Mr President, Commissioner, ladies and gentlemen, I have six ideas that I would like to put forward on this subject.
In the first place, although we are all aware that globalisation is going on, I do believe, in contrast to Mr Mölzer, who spoke just now, that we have to seize it as an opportunity if we want to take the right action. Secondly, we have to observe what the World Trade Organisation does about it, and strengthen the UN as the world’s ethics organisation alongside it. Ideas about a ‘global Marshall Plan’ in development cooperation are highly relevant in this respect.
My third point is that the Euro was our greatest contribution to this. Economic and monetary union is a response to globalisation, and that is why the Stability and Growth Pact must be adhered to if we are to carve out the scope for more of the kind.
Fourthly, population change is a headache for us; we need to sort out our social security and pensions systems, and, if we fail do so with a sufficiently lasting effect, we will certainly lose out to globalisation. A few days ago, Jean-Claude Juncker told a gathering of the European People’s Party that ‘the globalisers’ young people are in Asia, and demographic changes mean that the globalisers’ senior citizens are in the West’. We see this as a disconcerting analysis of our necessary response.
Fifthly, we make the internal market into a domestic market and make the four freedoms a reality for employers and workers. The services directive is part of that.
Lastly, I will point out that education and research and small and medium-sized businesses need the right sort of financial backup if we are to seize the opportunities in our own back yard and not shrink back from the risks involved.
( To begin with, I would like to thank the rapporteur, Edit Herczog, for her detailed analysis of the effects of globalisation on the internal market and for incorporating my amendments and additions to this consistent report. I agree with the rapporteur that if the phenomenon of globalisation is to be positively perceived, it must benefit as many stakeholders as possible, including small and medium-sized enterprises.
What should the European Union do to stand up to the competition of the USA and vast, rapidly growing, Asian economies?
Firstly, investment in education, research and development must be a priority, because the only way for the European Union to compete is through high added value in its goods and services. Since implementing a knowledge-based economy is not feasible without a proper strategy and adequate financing, it will be necessary, before approving the Financial Perspective for 2007–2013, to reconsider the incomprehensible reduction in education and research spending, which jeopardises such important activities as the 7th Framework Programme. A warning to this effect has also been issued by the European Universities Association, a prominent European academic body that brings together universities and the national organisations for heads of universities.
Secondly, we must focus our support on small and medium-sized start-up businesses, and improve their access to venture capital in the early phases of their development, as they form the backbone of the entire economic system.
Thirdly, twelve Member States of the European Union must embrace the message from the European Commission that closing labour markets does not pay.
Fourthly, we must eliminate barriers in the internal market by approving the amendment to the Services Directive proposed by IMCO. Ladies and gentlemen, globalisation is both a great challenge and an opportunity for Europe. If we fail to make use of it, we will lose out to our competitors.
. Mr President, we should thank Mrs Herczog in particular for provoking such a stimulating debate on globalisation, but this evening’s discussion shows that globalisation is something of a loaded term. It causes concern and apprehension. I understand these concerns, but I do not share them. We in Europe should have more confidence in our own ability. Globalisation can be a challenge, but equally it is an opportunity and that is how we should approach it.
The reason is simple. We have no alternative. Seeing globalisation as a threat feeds calls for protectionism. I have stated on numerous occasions that I do not think that closing borders and protecting markets can be the answer. Shielding economies from competition does not make them competitive. Markets only become competitive if companies are forced to compete.
Remaining in a state of denial, pretending the outside world does not exist, is a recipe for lacklustre economic performance. With poor economic performance, we simply cannot sustain our social model. Globalisation is not something that happens outside the single market; it is part of the single market and the single market is part of a globalised market.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
– The next item is the oral question to the Commission, on SOLVIT, by Mrs Arlene McCarthy, on behalf of the Committee on the Internal Market and Consumer Protection (0-0087/2005/rev. – B6-0001/2006).
. It was my predecessor, Philip Whitehead, who tabled this question on behalf of the Committee on the Internal Market and Consumer Protection, and I know that he would have wanted to ensure that we support the SOLVIT system and encourage the Commission to refine and develop the problem-solving network on behalf of EU citizens and consumers. That is why we have tabled a number of questions to the Commissioner to assist in further developing and supporting the SOLVIT network.
I want to share with you the view of a United Kingdom citizen living in the Netherlands who used the SOLVIT system. He said, ‘SOLVIT is a great service and it should really shout louder about its achievements’. The positive achievements and experiences of our citizens translate into positive attitudes towards Europe, and I believe that our duty as legislators has to be to ensure that the laws we pass are implemented in a way that gives our citizens and consumers the benefits of working, living or doing business in the internal market.
When errors or problems arise in the implementation of EU laws, not only are citizens denied their rights, but the very credibility of the EU as a law-making institution is undermined. SOLVIT is a means of righting these wrongs and assisting national administrations in ensuring the correct implementation and transposition of the legislation that we pass together in the European Union. At the same time, it has the potential to be the customer service face, or the front desk, of the EU law-making process. It can influence people’s perceptions of the EU.
I have referred constituency cases to the SOLVIT network and have been impressed with how the issues have been handled and with the prompt responses to our questions. One of my constituents had difficulty in having a blue disabled badge issued in Germany: Mrs Nuttall was informed that she had to be a resident in Germany. SOLVIT stepped in and contacted the local German authority, which then issued her with a temporary blue disabled parking badge – again, that was the EU delivering for citizens.
As is indicated in our question, the committee certainly believes that the online problem-solving network can find pragmatic and rapid solutions, which do not have to end up in the courts or as infringement cases. Clearly, however, SOLVIT needs more resources and support, and needs to promote itself and its availability to the public. It needs to make its services better known to libraries, to consumer watchdogs and, of course, to my fellow MEPs, as well as to local authorities, which are often in breach of EU law.
I believe, as does my constituent, that a revamp of the website is needed, with, where possible, real-life cases that have been solved by SOLVIT. Mr Meehan has said to me that the SOLVIT system could benefit from joint cooperation with Europe Direct. Often he has contacted Europe Direct with questions only to find that it is the SOLVIT staff that have the technical and legal expertise to answer the questions that the public and his citizens need answered.
There could well be a strong role for the SOLVIT network in assisting with the implementation of the Services Directive. It could assist in aiding market access for businesses, by supporting the role of the single point of contact for businesses to get into the single market in services, known as the ‘one-stop shop’.
The committee certainly wants to see SOLVIT strengthened. We want to see it better resourced, both in the Commission and at Member State level, and we want to see SOLVIT as a trouble-shooter for citizens and consumers throughout the EU.
Commissioner, I hope you will take up the issues in the committee’s question.
. Mr President, the Commission very much appreciates the interest expressed by the European Parliament in the EU problem-solving network SOLVIT.
SOLVIT is more than just a system, it is in many ways the starting point of a change in administrative culture, for the following reasons: firstly, with its ten-week deadline and pragmatic approach, SOLVIT cuts procedural red tape and puts citizens and businesses first; secondly, Member States are made directly responsible for solving internal market problems that arise between them and, thirdly, with its fully transparent way of working, SOLVIT delivers measurable results that make a real difference for citizens and businesses. After three years of experience, the Commission can wholeheartedly recommend SOLVIT as an alternative, fast and effective way of handling complaints. Therefore, more resources have been allocated to the Commission SOLVIT support team, which, since September, counts five full-time and four part-time staff.
One of the key policy objectives for SOLVIT is to integrate it as a standard instrument in the toolbox of all Commission case handlers dealing with the complaints of citizens and businesses. We also wish to further increase awareness about the existence and the possibilities of SOLVIT within other EU institutions, such as the European Parliament, within national administrations and within organisations representing citizens and business interests.
There are currently two issues that need to be addressed to allow SOLVIT to reach its full potential: the need for Member States’ authorities to change administrative practices and habits, and ensuring that sufficient resources are available at national level to handle SOLVIT complaints and to engage in awareness-raising activities.
SOLVIT is a tool designed for problem solving. The Commission believes that the SOLVIT working method can be developed in order to support administrative cooperation in many areas. Inspired by the success of SOLVIT, we are currently developing an internal market information system, which is a more general tool aimed at supporting administrative cooperation between Member States across the internal market.
The profile of SOLVIT at the political level should be raised. It is only with sufficient political commitment that administrations will be prepared to resort to faster and more informal methods for problem solving wherever possible. It is only with a clear political will that sufficient staff will be allocated in national administrations to solve problems within deadlines and to get the word out to businesses and citizens.
Given its rate of success so far, the Commission believes that it will be possible to ensure more awareness-raising without having to provide a binding legal basis for SOLVIT. The absence of such a binding legal basis has, to date, allowed a great deal of flexibility. Moreover, over the past few years we have seen interesting spontaneous developments, such as the more structural resolution of problems by several SOLVIT centres, even though this is not part of the SOLVIT mandate as described in the Commission recommendation.
The Commission will continue to play an active role in the further development of SOLVIT. A second annual report on the functioning and development of SOLVIT will be available in April 2006 and will allow the European Parliament to further monitor the situation.
. Mr President, I very much welcome this question. I would also like to welcome my friend and colleague, Mrs McCarthy, who is here for the first time as chairwoman of the Committee on the Internal Market and Consumer Protection: this is the first of many future occasions when we will grapple with the issues.
I want to declare a special interest in SOLVIT. My office was privileged to be one of the pilot users of the system, and my staff have been trained on it. We have referred quite a number of complaints to it. We have been extremely gratified by the results, and the people we have helped have also been pleased. I would like to associate myself very fully indeed with the tone of this question, but I think that there are a number of points that flow from it, because the resources that it needs are not just at Commission level as you, Commissioner, pointed out. We also have to get the Member States to put the resources in and gear up their activities.
I want to take this opportunity to thank publicly the very hard-working UK staff of SOLVIT in the Department of Trade and Industry who have been extremely helpful to my staff in pursuing a very wide range of complaints. I am sure that other countries have had the same experience. But, Commissioner, you need to put pressure on the Member States as well. As you said, it is the change of culture that is going to be absolutely vital in this respect.
I also want to support very much what you said about the evolution of this type of combination of technology and process – using the technology to cut through the bureaucracy – because we hope and we are sure, in fact, that we will need this as the internal market for services develops. I am increasingly certain that we will improve this with a substantial majority this week, but we want to get on with that. There are new cooperative provisions in there, there will be new small businesses accessing the single market and all of them will need access to SOLVIT if we really are going to get the economic benefits that the single market promises.
. When we talk about consumer protection, assistance granted to enterprises or any aspects of the expansion and enforcement of European Union law, we always mention efficiency and pragmatism as important endeavours.
SOLVIT is the system that could be a textbook example of the achievement of such objectives. SOLVIT shows European citizens a Europe with a human face. As we have heard, the system solved 300 cases in 2004. This is obviously a high number, if we take into account that five senior staff work at SOLVIT, and they found solutions to six difficulties each week. But if we remember that the European Union has a population of 450 million, 300 complaints do not seem to be so many after all. If the citizens visiting the offices of the 732 Members of Parliament would each contact SOLVIT with at least one complaint, this would already cause an insolvable problem. The reason for the relatively few complaints could be that there are few cases causing complaints, but a more likely reason is that few people are aware of this system, and we must expect that in the coming years, as the good reputation of the institution spreads, there will be more and more citizens intending to enforce their consumer protection rights within the SOLVIT system. This means that as the system becomes more and more popular, the workload of SOLVIT will increase, it will become more difficult due to the increasing integration of the internal market, and it will expand with the expansion of consumer culture.
This means that it would already be worth considering ways in which we could prepare the system to handle 500, 1 000 or even more requests efficiently, rapidly and pragmatically in five to ten years. This process will need appropriate human and financial resources. We must develop the framework and means of an administrative cooperation that works as efficiently as possible. And we must also think of how this extremely efficient, user friendly European service could be transformed into an equally efficient ingrained habit of Europe, consumers, entrepreneurs and citizens. We must consider the fact that, whichever way we vote on Thursday on the Services Directive, it is absolutely certain that the SOLVIT system will also be required in the area of services.
Therefore we would like to encourage you, Commissioner, to support the reinforcement of the SOLVIT system and do everything in your power to make the system work.
. Mr President, this is indeed a special question, and it is good that it represents the continuity between our former chairman, Mr Whitehead, and Mrs McCarthy.
When the SOLVIT system works it makes the internal market work. It has been a success: it delivers positive outcomes; it has practical effects both for SMEs and others trying to make the internal market work. It deals mainly with administrative problems. But I, like others, have had many positive experiences in referring constituents to SOLVIT and seeing them come away as satisfied customers.
However, the question certainly points out the problems: resources and publicity. If there is a good service there, then we surely need to tell more people about it; and if resources are needed and the problems are at Member State level, we need to try and address that.
But I want to draw attention to something else. Last week I had the opportunity to speak at a meeting hosted by the Commission of consumer representatives from consumer bureaux across the European Union. It is quite clear that there are still enormous problems in satisfying the cross-border difficulties that consumers encounter. I believe that we could do more to extend the SOLVIT-type system to these sorts of problems. The SOLVIT system is, after all, simple, pragmatic and practical – surely an example of the best sort of thing we do, rather than being overly legalistic. It shows the EU can deliver added value that gives practical effect to our citizens, to make our internal market work for the best. Let us take it further, if we can, by extending it more into the area of consumers, and not just that of administrative problems.
. Mr President, it is more money again, is it not? May I suggest that the people who think this network is a really good idea pay for it themselves, instead of squeezing ever more money out of the hard-pressed British taxpayer, who is already being squeezed dry by the greedy and stupid politicians who seem to hold sway over us at every level.
. – Mr President, the existence of the internal market opens up tremendous opportunities for the citizens. However, this market often fails to operate as it should. The law is often unclear and incoherent and problems concerning its interpretation arise constantly. As a result, individuals and economic entities have to deal with many obstacles in the course of their activities. The SOLVIT system can be very helpful in such cases.
The unquestionable advantage of the network is that it deals with complaints from both citizens and entrepreneurs, and that it is required to find solutions to any problem raised within a short period of time. Another important feature is that SOLVIT is free of charge. Also, according to official statistics, it resolves 75% of the cases it takes on. SOLVIT is a type of instrument which allows the European Union to ascertain whether legislation adopted is being applied appropriately by Member States. A further advantage of the network is that thanks to its negotiating skills, SOLVIT is able to find quicker and far cheaper solutions than the courts could to even the most complicated problems.
In order to guarantee high operating standards, SOLVIT has recently introduced a range of improvements to facilitate communication between networks and the individuals or entrepreneurs seeking solutions to their problems. As a result, my constituency office has also been linked to the SOLVIT network. This enables the citizens of my region to bring their problems to my assistants and seek help through us.
In view of the SOLVIT network’s success to date, I believe it should be developed further. That is why I fully support the proposal to increase the human resources allocated substantially above the four officials currently assigned to it.
There can be no doubt that the concept of the operation of the European SOLVIT system as an instrument to resolve problems within the internal market is a worthy one and deserves strong support. Nonetheless, as politicians responsible for law making, it is incumbent on us to make every effort to create clear, transparent and wise laws. These laws should meet the citizens’ and entrepreneurs’ expectations. They should also foster economic development and the creation of a genuine single market. It is an inspired venture, close to the hearts of the founding fathers of the European Union. Unfortunately, it has not yet been fully developed.
In the course of this parliamentary sitting we shall have a good opportunity to make up for lost time where the creation of a single market in services is concerned. We must not give in to public pressure. Instead, we must send out a clear signal that Parliament is determined to create a genuine single market where there will no longer be problems for the SOLVIT programme to resolve. The European Commission’s draft Services Directive deserves our support.
– Mr President, ladies and gentlemen, three years ago the European Commission introduced the SOLVIT network, dedicated to solving infringements of Internal Market law without legal proceedings. EU companies and citizens can use SOLVIT to solve problems related to the movement of goods, social security, migration, recognition of qualifications, etc. SOLVIT offers the complainant an opportunity to save time and avoid expensive judicial proceedings. This is particularly relevant for citizens and small, and medium businesses. One of the advantages of SOLVIT is the fact that any periods of prescription applied by courts are suspended.
Around 800 cases have been registered with the EU's SOLVIT, and of these 80% have been resolved. In the first year of SOLVIT being operational, Lithuania dealt with 10 complaints. Seven of these complaints were directed against Lithuania and three were directed by Lithuania against other states. Citizens made 90% of complaints; the majority about freedom of movement for persons. Lithuania is among those countries where all complaints are resolved on time, on average within 43 days. This is despite the fact that there is only one member of staff working at SOLVIT in Lithuania. However, there are areas of SOLVIT's activities, which may still be improved both in Lithuania and other countries.
The small number of SOLVIT cases being processed shows that not only citizens but even some state institutions know little about this system. This is the main obstacle to solving internal market problems through SOLVIT. We must let the public know about the opportunities SOLVIT offers and organise publicity campaigns for citizens and businesses.
I urge the European Commission to encourage national governments to strengthen SOLVIT's power with more human resources, and urge the Commission itself to support SOLVIT's work financially.
. Mr President, I thank the honourable Members for their contributions. Some practical suggestions and ideas were put forward, particularly by Mrs McCarthy, which I have taken up with my services.
SOLVIT is about making the single market work. We often hear calls for more single market, more harmonisation. That seems to many to be the answer to all problems. I do not believe that more directives and more harmonisation are the only solutions. Indeed, they may even be part of the problem. If there is a practical problem with doing business across borders, it needs a practical solution. Legal proceedings or regulation are rarely a practical solution, but SOLVIT is. It allows the parties to the problem and the national administrations to communicate effectively and to find a solution in a matter of weeks. Our businesses and consumers need an answer and a solution. Systems such as SOLVIT contribute to that.
SOLVIT has been a success. Hundreds of problems have been solved through it. Some may not be impressed by these figures, but high numbers indicate that there are problems and that the single market is not working in some areas. That is certainly not the case; the single market working, but it needs some assistance here and there through light-touch mechanisms. That is what SOLVIT is. We should not make it a victim of its own success by formalising it or making it heavy-handed. Yes, we must raise awareness that SOLVIT is a way of solving problems. Yes, Member States and the Commission must ensure it is properly resourced, but we should not turn it into something that it is not.
My recommendation for SOLVIT is the same as it is for many other issues: namely, keep it simple.
The debate is closed.
The next item is the report by Michael Cashman, on behalf of the Committee on Petitions, on the confiscation of automobiles by the Greek authorities (2005/2005(INI)) (A6-0394/2005).
. Mr President, it is a sadness to have to deal with this issue, which goes to the heart of the . One could say that we are dealing with a Greek tragedy, but one that affects other EU citizens. On the Committee on Petitions, above all other committees, I believe we have to put aside our national and party political obligations and allegiances in order to deliver natural justice for the citizens who approach us.
We have received numerous petitions from citizens across the EU concerning confiscation of their cars by the Greek authorities. The petitioners have stated that Greece has not properly implemented Directive 83/182/EEC, which concerns conditions for the exemption of certain taxes and excise duties for EU citizens who are – and that is key – in another Member State. The Greek authorities have also imposed disproportionately high administrative penalties and confiscated petitioners’ property, claiming that those concerned were attempting to evade tax payments. The petitioners have been asked, in some instances, to pay up to ten times the level of customs duties without any due recognition of the actual value of the motor vehicle.
This report has been discussed several times in committee and was adopted by a large majority at the end of November. The petitioners came to present their petition, explaining that, in some cases, they have had to pay fees and fines of up to EUR 45 000 to retrieve their property, after the Greek authorities had impounded and confiscated their vehicles. Both I, as rapporteur, and the chairman of the Committee on Petitions have been in regular contact with the Greek authorities to try and resolve these issues and the cases that are currently before them.
An amendment to the law on the Greek national customs code has been adopted by the Greek Parliament. However, I am informed that this law still gives the Greek Government the power to confiscate vehicles in this situation. It is worth remembering that the petitioners have fulfilled the conditions for exemption, laid down in Directive 83/182/EEC, from, in particular, turnover tax, excise duty and other consumption tax, in respect of temporary imports from another Member State of motor-driven road vehicles. All the petitioners have their normal residence – i.e., the place where they live at least 185 days in each calendar year, because of personal or occupational ties – in a Member State other than Greece; that is, they fulfil the conditions laid down in the directive.
The petitioners were also able to give absolute proof of their normal place of residence by appropriate means, such as identity cards or other valid documents. Furthermore, the imposition of a special administrative penalty and, in particular, of fines set at a flat rate on the basis of the sole criterion of the cubic capacity of the vehicle – with no account being taken of the age of that vehicle – as well as of an increased duty, which, in some cases, can amount to up to ten times the taxes in question, is – not only in my opinion, but in the opinion of the Commission – incompatible with the Community principle of proportionality.
Finally, I hope that the adoption of this report will send a very strong signal to the Greek authorities that they must amend their law so that it is in conformity with the EU directives that I have referred to. Often in the EU, we believe that the is an menu from which we can pick and choose what we like. On the contrary: the and being a member of the EU means that we adopt fully and transpose properly the .
I call on the Commission to tell us what actions it will be taking if the Greek authorities fail to implement the Community directive appropriately.
. Mr President, I am pleased to contribute to this debate on the confiscation of cars in Greece. I have read, and now I have heard, Mr Cashman’s report with great interest, and I share all the concerns expressed in it. The issues highlighted in the report are of great importance not only for this specific case but also as regards their impact on the Commission initiatives in the field of car taxation and the fundamental rights of citizens.
Let me say a few words on the case in question. In addition to the numerous petitions received by Parliament, the Commission has received a great number of complaints over recent years about an administrative practice which leads to the confiscation of cars. I do not intend to go deeply into technical details, but, as you know, Community law allows a citizen resident in one Member State – I emphasise ‘resident’ and not ‘national’ – to use his or her car for personal reasons in another Member State without being obliged to register his or her car in that other Member State, provided certain conditions are met. One of these conditions is that the use in the other Member State does not exceed six months in one year.
The application of this directive has been quite problematic in Greece. It has led to an administrative practice which, unfortunately, has disregarded the fact that, in many cases, the normal residence of Greek citizens is in a state other than Greece. This practice penalises mostly Greek nationals who do not live and work in Greece on a permanent basis. The outcome has been, as you can see from the report, the imposition of very high fines resulting in the confiscation of the vehicles concerned, followed sometimes by their sale at auction, even before a national judge could come to a decision on the case. The Commission has also been informed in the past that, in some cases, this has led to prison sentences. For these reasons, the Commission has launched an infringement procedure and brought the case before the European Court of Justice.
Let me stress that it is neither the intention nor to the benefit of the Commission to single out one Member State instead of another, since in one way or another every Member State faces its own difficulties in the path towards the realisation of a real internal market, where fundamental freedoms and the respect of Community law should be guaranteed.
To a large extent, car taxation is not yet harmonised at Community level. Nevertheless, the freedom that Member States enjoy has to be exercised within the framework laid down by the directives applicable in this field and within the general principles of Community law, which represent the fundamentals of the construction of the European Union.
When an individual incurs significant adverse economic consequences if he or she seeks to make use of his of her car for a certain period of time in another Member State, especially when this is allowed by Community law, this represents a risk to the free movement of citizens within the Union.
It is also true that Member States are free to determine the fines that they feel are adequate for an infringement of their laws, assuming that an infringement really occurs. However, they should respect the principle of proportionality. A practice which also disregards the evidence that residence is maintained in a Member State or which imposes high fines without taking into account the good faith of the offender should also be rectified.
The Commission, at this stage, has taken all the necessary steps allowed by the Treaty in order to tackle this situation. However, the Commission welcomes an initiative like this, which allows a further reflection on the impact that vehicle taxation has on the life of EU citizens.
To conclude, let me say that, looking at the broader perspective, the Commission is not only proceeding with its infringement policy but is also taking a proactive approach in the field of legislative proposals. In July 2005, the Commission adopted my proposal on a draft directive on car taxation, which is intended to remove existing tax obstacles to the transfer of passenger cars from one Member State to another and thus improve the functioning of the internal market. One of the objectives of the proposal is the abolition of the registration tax in order to incorporate it into the annual circulation tax over a period of five to ten years. The proposal is currently being discussed in various parliamentary committees and in the Council, and I call for your support on this matter.
I thank you for your attention and look forward to the debate.
. – Mr President, Commissioner, the Cashman report was not drafted in order to defend the . It is based in essence on fewer than a dozen petitions prior to 2004, the authors of which have either reached a compromise with the Greek authorities or are in court and need support.
I shall refer to three issues: as far as the relationship of the report to the functioning of the Committee on Petitions is concerned, I wish to comment that it is scandalous that, even though one was requested officially, the written opinion of the Committee on Legal Affairs of the European Parliament was never given on the extent to which, while proceedings are pending both before the Court of Justice of the European Communities and before the national courts, it is possible for a report to be drafted and to be put to the vote before the European Parliament. Is this not discriminatory treatment of citizens for whose petitions a report was not drafted precisely because proceedings were pending?
As to the content, petitions from just one Member State, Greece, were selected, even though there is also confusion about the use of private cars with foreign number plates in the other 24 Member States. That is precisely why the Commission proposed a new proposal for a directive, as you said, and took Greece to the Court of Justice of the European Communities for infringement on the basis of the 1983 directive. As a result, Greek legislation was amended, both by the socialist government of Greece in 2001 and more recently by the New Democracy government in 2005, which is something the report ignores. So why was the report drafted? The few specific petitions which resulted in the drafting of this report are not representative, but their authors give the impression that they have personal relations of goodwill with Parliament. The Committee on Petitions does not have the right to play the role of judge and to construe as true, without proof, information such as the place of normal residence, on which the courts are called to rule.
The report started with an assumed number of petitions of 40 and it transpired that there were few petitions, of which some have been closed with a compromise and others are pending before the courts. I call on my honourable friends in all the groups to vote against the report and to give the Committee on Petitions the authority it deserves, with respect for the rule of law and without intervention in the work of justice.
I trust, Commissioner, that the proposed new 2005 directive will have a favourable and speedy outcome.
– Mr President, as vice-chairwoman of the Committee on Petitions of the European Parliament and given that we are debating the report by my honourable friend Mr Cashman on confiscations of automobiles in Greece, I should point out the following: firstly, a final judgment has not been returned on all the cases before the judicial authorities; consequently there are proceedings pending and, if we assume that we have this jurisdiction, then why has it not also been applied to other similar cases? I would refer by way of example to the example of the petition on dismissals from the SY.EL.AE fertiliser factory, a matter on which the drafting of a report was requested but which was never drafted, however, on the grounds that proceedings were pending.
Secondly, the report only concerns Greece, at a time when similar petitions have also been filed for other Member States of the European Union. The obvious conclusion from this is that European citizens are subject to discriminatory treatment by the European Parliament itself.
Let us look now at the report, the petitions and the data: Community directive 83/182 on tax exemptions lays down the preconditions for application of the scheme for the temporary importation and transportation of automobiles for private use. It does not stipulate the fines imposed, for which the Member States are competent. Greek legislation on the fines was adopted in order to suppress fraud in the automobile sector, at a time when it was rife. Besides, the fines do not relate solely to individuals; they also relate to dealers and organised groups that are demonstrably trying to evade taxes.
With respect to the non-application of the rule of proportionality, which the report cites for the imposition of fines on the basis solely of the cubic capacity of the vehicle, the court notes that the adoption of such measures is needed for reasons of suppression and prevention. Greek legislation has already been improved with law 2960/2001 abolishing the penalty of smuggling and confiscation of vehicles and making provision solely for temporary seizure pending payment of a fine in order to secure the Greek state. As a result, the courts have handed down acquittals in respect of the criminal element, but not in respect of the fines.
As far as the fines are concerned, a bill was tabled before the Greek parliament on 22 December 2005, which makes provision for reductions and for the application of temporary seizure in exceptional cases only. It is, I think, clear that we are all defending the application of the , while at the same time recognising crucial differences between the Member States.
. Mr President, I would like first of all to thank Mr Cashman for his very clear, concise and accurate report.
It would appear from the tone of the debate that some people do not have a very good understanding of what the Committee on Petitions is; we respond to the complaints and concerns of the citizens, from any country. We do not deal with a country’s internal affairs, quite the opposite: we deal with cases of European citizens whose rights have been violated.
That is what the Committee on Petitions does. We are neither the judge nor one of the parties. We in the Committee on Petitions do not make any decisions. We are mediators. We respond to the European citizens.
In this case, I believe that the majority of members of the Committee on Petitions believe that rights and directives have been violated and that the Greek authorities’ practice of confiscating cars and the practice of imposing astronomical fines are totally unacceptable.
There is a clear violation of Directive 83/182, and that affects the whole of Europe. An Administration must not fund itself nor act in such an unclear and unjust manner towards its citizens and ultimately towards all of the Europeans who wish to visit that beautiful, wonderful and historic country of Greece. We want to be able to visit Greece without fear of our car being taken away, or of the other things that happen there.
Finally, I would like to thank the Commission’s technical team for the excellent, exemplary work of mediation and communication it has done, which has been professional and, I believe, very effective. I hope that the Greek authorities will act to change the condemnable practice that we are discussing today.
Mr President, ladies and gentlemen, as a member of the Committee on Petitions, I have closely followed the matter and I have met some of the petitioners, including Mr Louloudakis, the man responsible for bringing the lawsuit against the Hellenic Republic, which came before the Court of Justice. I am genuinely shocked by the seriousness of the case.
Like Mr Cashman, whom I thank for his excellent and balanced work, I actually find it unacceptable that this has happened in a European Union that is aiming to complete the single market precisely in the next few days and months, by means of the free movement of goods, persons and economic services.
It is unacceptable that European citizens in possession of valid documents, who temporarily find themselves in a Member State as tourists or workers, should be treated like criminals and accused of crimes for which there is not even any evidence.
The petitioners have found themselves stripped of their rightful belongings and inflicted fines of many hundreds of thousands of euros. In some cases, these fines have dealt an extremely serious blow to the financial, physical and emotional stability of the families affected.
Through this institution, I therefore call for greater compliance with Community law and with its general principles of freedom and proportionality, through strict monitoring of customs procedures. I also call for the persons affected to be duly compensated for all the material and moral damage they have unfairly suffered until now. Lastly, I call for vigilance so that the power of control, which is lawful in every country, does not end up being abused more or less deliberately.
. Mr President, I have listened to the debate attentively and I wish to comment on a few aspects.
It is true that since the beginning of the infringement procedure, the situation has improved in the Member State concerned. I would like to recall that until a few years ago the fines imposed were those applying to infringement of the customs legislation and also that smuggling was one of the crimes envisaged by the national law. This, fortunately, is no longer the case and the Commission wants to express its satisfaction at the progress made. However, further steps still have to be taken to align national practice with Community law.
Let me clarify one important point: the high registration taxes on vehicles that are applied in some Member States on the occasion of a permanent transfer of residence are a completely different issue from the one dealt with in Mr Cashman’s report.
On the one hand, the determination of the amount of registration tax due when a person registers a car in one state depends on the tax policy of the Member State concerned. European law – particularly the prohibition of discrimination against imported goods in favour of domestic goods – may have a bearing with respect to how the tax is calculated, especially with respect to the value attributed to second-hand cars. However, Community law does not prevent a Member State from applying a high registration tax on vehicles.
On the other hand, Mr Cashman’s report deals with the application of an existing directive, which allows a temporary use of a vehicle in another Member State without the obligation to re-register it. I would add that this is an issue of concrete application of Community law by national authorities. The report concerns, inter alia, the interpretation of the concept of ‘normal residence’ by the national authorities, which runs counter to the principles enshrined in the directive itself.
In fact, the directive is able to function properly only if a person who resides in one Member State is allowed to use his vehicle in the territory of a Member State other than that where the normal residence is located. If evidence of residence in the first state is not accepted or is rendered difficult by the second state, the directive has no chance of being applied correctly. I would also remind you that the issue concerns the freedom to provide and receive services in another Member State. This is the core point of the case being discussed now.
Before concluding, I wish to react to some of the issues and questions raised by some of the participants in the debate. It is true that other Member States are also infringing Community law, but these infringements are in connection with other aspects of car taxation, such as discrimination in levying registration tax, and there has been no confiscation of cars, which also points to the lack of proportionality.
Another issue raised during the debate was whether it was legal or legitimate that actions are being taken when the European Court of Justice is still discussing the case. We sought the opinion of Parliament’s Legal Service. It had no objections, and the Commission is certainly not in a position to review the view of Parliament’s Legal Service.
To conclude, I want to say that in this case, bearing in mind that the Commission is still receiving complaints on this issue, the Commission has taken all the action possible. A case is pending before the European Court of Justice. Of course this pending case does not in any way prevent a Member State that wishes to comply with Community Law from changing its legislation in the meantime before the decision is issued. We have indeed heard that Greece has drafted or is drawing up legislation, but as we have not received any official signal from the Greek authorities, we cannot give our opinion on it.
The Commission very much welcomes the encouraging signals that it has received from the Greek authorities during the debates in Parliament and would also welcome this being consolidated by the adoption of the new law.
Thank you very much for your attention.
. Mr President, there was a suggestion, interestingly from my own side of the House, that we were targeting Greece unfairly. Let me just say that, in the Committee on Petitions, we can only react to and deal with petitions that we have received and we have received no petitions from any other Member State regarding the confiscation of vehicles. As Commissioner Kovács quite rightly said, where there are problems, vehicles have not been confiscated. I therefore say to Members of the House that they should look at the title of this report. Quite clearly Greece is not in compliance with this directive. There are clear violations, otherwise the infringement process would not have begun.
When we sign up to laws, we have to implement them properly. Whether the case is before the Court or not, given that we are co-legislator it would be staggering if the European Parliament did not have an opinion on whether a Member State is compliant.
Finally, the resolution of this problem quite clearly lies with the Greek authorities. They can resolve it swiftly or they can leave it to the European Court of Justice.
– Mr President, I wanted to ask if we will have a second chance to speak, as you gave the floor to Mr Cashman. If that is the case, we too have something to say. We want to ask the Commissioner why he is taking such a negative attitude.
. Mr President, I do not think my attitude was negative: it was objective, based on the facts made available to us and on the complaints we have received from Greek citizens who have their residence in a country other than Greece. It related to the lack of proportionality expressed by the confiscation of cars and the high fines. These were the basic points of the infringement procedures, which we had to launch because this is a violation of Community law, and the Commission is Guardian of the Treaties.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the debate on the report by Csaba Öry, on behalf of Parliament's Delegation to the Conciliation Committee, on the joint text approved by the conciliation committee for a directive of the European Parliament and of the Council concerning the minimum health and safety requirements regarding the exposure of workers to risks arising from physical agents (artificial optical radiation) (19th individual directive within the meaning of Article 16(1) of Directive 89/391/EEC) (PE-CONS 3668/2005 C6-0001/2006 1992/0449B(COD))(A6-0026/2006).
. – Please allow me to briefly summarise the main stages of this complicated legislative procedure, as a result of which we can now debate the third reading of the Directive on Optical Radiation.
The procedure started with Framework Directive 89/391/EEC, which provided a comprehensive regulation for the entire issue of health and safety at work, and created the legal framework for a single approach to all possible risks that may arise at the workplace. Section 16 of the Framework Directive stipulates that individual directives must be created to address risks of various types. These are required because such regulations would allow for a more accurate adaptation of the general stipulations of the Framework Directive to specific situations. The adaptation of the content of general obligations to individual risk types is very much in the interest of employees and employers, because this is how the law of the European Union can be implemented in practice, and it can create competition neutrality and guarantee greater safety. If the content of the obligations is not unequivocal, employers will have difficulty proving that they did comply with the provisions of the law, which may lead to legal disputes of unpredictable outcomes. It is also in the employees' interest that the protection in the area of health and safety at work, which is the inalienable right of each European citizen, as stipulated in Section 137 of the Treaty of Rome, should be implemented through efficient articles of law that are easy to apply in practice.
The preparation of individual directives has been ongoing for the past decade and a half. The Directive on Optical Radiation is meant to cover the fourth extremely important area after noise, mechanical vibrations and electromagnetic radiation. As originally envisaged by the European Commission and Council, this fourth directive would have addressed the treatment of optical radiation originating from both natural and artificial sources. However, there are some significant differences between these two areas, in terms of intervention and risk level reduction. Therefore, during the debate of the second reading of the Directive, the European Parliament passed on to Member States the entire regulatory competence regarding solar radiation risks. However, it was subsequently found that this decision violated certain European Union competences, as it would have prevented the application of the stipulation contained in Section 137 of the Treaty of Rome, which stated that the minimum level of requirements applicable in the area of health and safety at work should be set within EU frameworks, for each risk type. This was why the Council and the Commission were unable to accept the decision of Parliament taken at second reading, and a reconciliation procedure followed. In the course of the reconciliation procedure, the Council accepted the majority of the amendments made by Parliament, and only suggested two substantive and two formal alterations. The most important substantive amendment suggested that the scope of the Directive should not include optical radiation from natural sources, as the foundations of a pan-European agreement for setting minimum EU requirements in this area had not yet been laid down.
However, legislators are not disputing any of the issues concerning artificial radiation, and it would be expedient to introduce the individual directive providing precise regulation in this area right now, this year. The Parliamentary Delegation accepted these arguments, but in all other issues the Council accepted the position of the European Parliament. Consequently, it was the wording proposed by the Parliamentary Delegation that was included in Section 8 concerning medical surveillance, and in the relevant preamble paragraph. We can say that the reconciliation procedure was rapid and successful beyond our expectations, and a final agreement was reached as early as December 2005.
Consequently, this is what I would like to ask my colleagues and Parliament to support during the voting.
. –Mr President, ladies and gentlemen, I should first like to thank the Council and Parliament, on the Commission’s behalf, for their endeavours in this area. I also wish to express my appreciation for their rapid conclusion of an agreement on an issue as difficult as optical radiation. This is the fourth and final part of the proposed Directive on the exposure of workers to risks arising from physical factors. The adoption of this new Directive, the provisions of which are based on the latest scientific reports, will make it possible to guarantee greater safety and health protection for all workers exposed in the workplace to artificial optical radiation. The Commission is pleased that this directive complies entirely with the in the area of protecting the health and safety of workers whilst ensuring the flexibility and proportionality required for businesses to be competitive. The directive on which we have agreed forms part of moves to improve legislation which, on the one hand, ensures that businesses are not disproportionately or unnecessarily overloaded and, on the other hand, complies with Article 137 of the Treaty, on protecting workers’ health and safety. Ladies and gentlemen, I believe that, come what may, the text is well balanced, meets the requirements for health and safety work and maintains the required balance in relation to business competitiveness.
. Mr President, Commissioner, ladies and gentlemen, who would not be in favour of protecting people against dangerous artificial optical rays, such as lasers, at their place of work? Yet we Christian Democrats were opposed to regulations on such natural optical rays as sunlight. Would building workers be allowed to work in the open air only with protective headgear and long shirts? Would the lifeguards in swimming pools be virtually wholly wrapped up? Would waitresses in beer gardens have to cover up their ? Was all this really to be imposed uniformly right across Europe? We supported German building workers when they demonstrated in front of the Parliament building here in Strasbourg – an event that got a very strong helping hand from the European People Party’s SME group – my group’s tradesmen – and from the British members of our Group’s European Democrat wing, including the energetic Mr Bushill-Matthews. By means of amendments, first in the lead committee – the Committee for Employment and Social Affairs – and then in the plenary, we got a majority in favour of doing away with the mandatory health checks and with expensive action programmes against sunburn, which would have laid still more administrative burdens on the backs of small and medium-sized enterprises. We voted for solutions founded upon the solidarity principle, with the Member States themselves deciding on what measures they regarded as reasonable, adapted to the most diverse weather conditions and, of course, also to different skin sensitivities, all of which vary from one country to another.
I might add that, in the Conciliation Committee, of which I was a member, it did not take us long to reach a workable compromise with the Commission and the Council. We withdrew our demand for the application of the subsidiarity principle in return for the deletion of the references to natural optical radiation, which were not replaced by anything else. The title of the draft directive now refers to ‘artificial optical radiation’.
I wish to thank, once again, our rapporteur, Mr Öry, for the work he has done. Together, we have highlighted the need for decisions at European level to be workable in everyday life. The European Union should spend less time on peripheral issues and a great deal more on the problems that really matter, such as the fight against unemployment and campaigns for sustainable protection for the environment and for effective cooperation in internal and external security. I very much hope that this good outcome from the conciliation committee will be reflected by a clear majority when we vote tomorrow.
. Mr President, I would like to join those who have already congratulated the rapporteur. I think he has done an excellent job of work. This directive will benefit workers exposed to risks from artificial sources of optical radiation in a wide range of working environments: everything from electric arc welders to workers using advanced industrial lasers.
When I was rapporteur at first reading on this proposal well over ten years ago, the use of industrial lasers was pretty much in its infancy, but now they are very widespread and exposing workers to varying degrees of risk. It is a useful piece of legislation and again I would like to say ‘well done’ to the rapporteur.
I have to say, however, that he produced good work despite, rather than because of, the help of his own group. At one time this institution took its work on health and safety subjects very seriously, but a rather worrying trend has developed in relation to recent directives. When we dealt, for example, with the directive on vibration, we were told that we must exclude whole-body vibration because – and this was used in the tabloid press – what we were trying to do was to prevent farmers from driving their tractors for more than three or four hours even at the height of the harvest, which was nonsense. When we dealt with the noise directive we were told that we must exclude music and entertainment because what we were trying to do was to force members of orchestras to wear Mickey Mouse ear protectors and that we were about to ban the use of the bagpipes in Scotland. Again nonsense, but it grabbed the tabloid headlines.
In this proposal we have had a determined push by a number of Members in the rapporteur’s group and elsewhere to exclude a particular phenomenon from the scope of the directive. They pushed for that without realising that the risks arising from this phenomenon are clearly covered in the placing of clear obligations on employers by two earlier directives: the framework directive and the directive on temporary and mobile work sites. The phenomenon I am talking about is, of course, natural radiation.
The rapporteur made a valiant effort and we tried to help him to give legal certainty to employers when it comes to solar radiation. They are now lacking that legal certainty and still have the full implications of the framework directive and temporary mobile work sites directive to deal with. Hopefully, common sense will prevail at Member State level, as it has so far. That would mean, for example, that a travel agency in my region could quickly discount the risk for employees working indoors in its shops in the north of England, but that it had better take very seriously the risk facing its staff acting as company representatives in Mediterranean resorts throughout the summer months.
That is the difficulty now facing employers. We have not given them legal certainty. We will have a number of more difficult cases to assess for employers between those two extremes that I have given as an example. I hope that in future we can again focus on producing good, serious health and safety legislation and not on producing tabloid headlines.
. Mr President, I wish to thank the rapporteur for his cooperation. We now have a sensible directive to protect workers such as welders from artificial radiation.
I am delighted that, at long last, everyone has seen sense and removed natural radiation from the remit of this directive. It has been a long, hard battle. I congratulate Mrs Weisgerber. She and I worked very hard after the Commission proposed to legislate against sun in the second reading.
Not only would it have brought the EU into disrepute again, it would also have been a nightmare for employers and workers alike. Legally, it would have been very difficult to prove whether a worker had contracted skin cancer from the workplace, the back garden or the beach.
Certainly, everyone ought to be warned about the dangers of the sun and that is why I am very much in favour of national campaigns. But once people have been given the information, we are adults and should be able to make up our own minds. It should not be left to the employer to enforce it. That is the nanny state mentality gone too far. Imagine the language from some builders, for instance, if they were told to cover up when they were trying to get a sun tan for their holidays! It is no business of the EU to tell workers that they cannot go bare-chested or wear shorts.
Today's proceedings, and I hope the vote tomorrow, are a victory for common sense. They also demonstrate the power of the European Parliament. If we had not voted the way we did at second reading, the Commission would not have changed its mind and probably, more importantly, neither would the Council. This is a good day for sensible legislation. As a pro-European, I think it very sad that we have had to waste time blocking ludicrous proposals like this. Sunlight should never have been included in the directive. It is a very good directive and I hope everyone will vote for it tomorrow, but just for artificial radiation and not for the inclusion of natural radiation.
. Mr President, after all the discussion of the technical details associated with this directive, I would like to make a general comment. In principle, any initiative that reduces health risks and thereby affords people better protection deserves support, and, as people spend a considerable part of their lives at work, it is logical that the various dangers there should be precisely analysed and all of them, along with all hazards to health at work, reduced to the minimum possible. I see it as an extremely good thing that the attempt should be made to lay down, across the EU, uniform minimum standards of health and safety protection.
What I found really scandalous about the debate on this directive was the attempt that was made to prevent anything that might cost money. There is also something dubious about this compromise’s statement in one of its recitals that, and I quote, ‘This directive must avoid imposing administrative, financial and legal constraints in a way which would hold back the creation and development of small and medium-sized undertakings.’
I do not understand why health protection is not supposed to cost anything if the same rules apply to all, so that there is no unfair competition. By all means let services and products involving a greater health risk cost slightly more. Why should they not? Why should people in general cough up for the costs that business imposes on public health services simply because of the negligent attitude taken towards certain risks? Real competition exists only when rules apply equally and if the real costs are reflected as a matter of principle. Anything else is a short-term subsidy for individual businesses or sectors at the expense of the general public and to the detriment of workers who do dangerous jobs. What I want to see is more economic probity.
. – Mr President, ladies and gentlemen, this directive is all about sunlight emissions, but I feel we would be better off listening to Beethoven’s Moonlight Sonata. I should like to begin by saying that I am, of course, in favour of this proposed legislation. I am disappointed, however, with the outcome of the conciliation process, and in particular the role played by Parliament. The negotiations on this Directive, which is sometimes referred to as the sunlight exposure directive, have instead been more reminiscent of a second-rate soap opera. Initially, the experts, the European institutions and the Member States agreed that it would be necessary to add further legislation to the general regulation on health and safety at work that would have simplified the legislation on protection from optical radiation and made it workable. Similar legislation was adopted in the previous period, in relation to noise, vibrations and electromagnetic radiation. What is more, nobody has referred to the very modest limit values for exposure to optical radiation, as set out in the annex to the proposed Directive.
The rapporteur, Mr Őry, has shown tremendous determination and I should like to congratulate him for seeking a compromise. Nevertheless, it was his political group that had opposed the inclusion of all natural sources of optical radiation in this Directive. It strikes me as rather absurd that fierce opposition to clearly defined rules and standards for informing workers and protecting them against sunlight radiation has come principally from those Member States in which there is already a decent level of protection, whereas countries such as Italy, where much greater effort is required, did not raise any fundamental objections. Perhaps the Italians know, in short, that information on and prevention of illness at work is cheaper for workers than doing nothing.
The Directive on optical radiation would be a practical step, bringing not only improvements in the protection of the workers, but also a simplification of European legislation. The situation that confronts us today in this area is far from what I would consider a reduction in unnecessary bureaucracy. I fear that in the future legal disputes will be unavoidable.
Mr President, ladies and gentlemen, the Commission’s proposal for a directive to protect workers against optical radiation was, as regards what it had to say about protection from sunlight, a masterpiece of European over-regulation.
At second reading, and by an absolute majority, we in this House nailed our colours to the mast by voting to remove the provisions on protection from natural radiation.
In the conciliation process, too, we showed that we MEPs are able to get our own way, rather than being powerless and at the mercy of the Commission’s mania for lawmaking. We are empowered to draft the sort of directives that will be of benefit to the public.
Verheugen and others are always talking about the better lawmaking that will bring about more growth and jobs in the EU, but it is regulations like these that need to be improved first. It is a matter of considerable surprise that we have now been able, in the conciliation procedure, to persuade the Commission and Council of this.
The parts of this directive that make sense – the ones dealing with the protection of workers from artificial optical radiation, such as lasers, infra-red light and the like – remain unchanged. As regards the regulations on natural radiation, it has to be said that the Commission missed the mark by a long way, for the original proposal for a directive required employers to commission comprehensive assessments of the risks associated with sunlight and bureaucratic action plans to deal with them, which would have involved employers having to provide t-shirts and suncream for workers working outdoors. It would also have entailed liabilities of which employers would have been unaware, and, in any case, any sane person is the best judge of when and how they should protect themselves against the sun. It is all about personal responsibility and is pretty much the last thing that Europe should be laying down the law about.
Europe has quite different problems to deal with, in the shape of unemployment, exhausted social security systems and more and more aged people among the population. Those are the things we need to worry about, not protection from sunlight. Even the Commission and the Council have come to their senses and recognised this in the course of the conciliation procedure, and I am very glad that they have. It has made possible a considerable improvement in the directive and prevented over-regulation that would have resulted in needless additional expense, particularly for small and medium-sized enterprises.
I urge you to vote, tomorrow, in favour of the Conciliation Committee’s proposal, and then we will flag up our desire for less bureaucracy and less red tape throughout Europe.
Mr President, ladies and gentlemen, this, today, really is the last time we will be discussing this directive, which has prompted so much public debate in my own country.
Rarely, if ever before, have I known such distortion of what a directive is all about, and so I would like to go over once again why we Social Democrats eventually, in the course of the conciliation process, decided that we would rather leave natural radiation out of the directive altogether.
We came to that decision simply and solely because we want the minimum standards that we lay down for health protection in the workplace to be applied equally and across the board in all the Member States. Where social policy is concerned, we do not want an Europe, which is what the outcome of the second reading would have given us, a Europe in which each and every Member State could decide for itself whether or not to oblige employers to inform their workers about the potential hazards of natural radiation.
Even though the references to natural radiation have been removed from the directive, the framework directive is still in place and still obliging employers to protect workers from the hazards of sunlight. That has been confirmed to us not only by this House’s own legal services, but also by those of the Commission and the Council.
The only thing we wanted was to give this obligation more concrete form, and, painful though it is, the conservatives and liberals in this House must now face up to the fact that it was they who made this impossible. The consequence of that is that employers are still uncertain of where they stand, legally speaking, as regards whether they need to take steps to protect workers from hazardous natural radiation, and, if so, what action they need to take. The bottom line is that the majority in this House has relinquished to the European Court of Justice the right to shape policy, and that really is very much to be regretted.
Mr President, firstly I would like to congratulate the rapporteur on a piece of very good work. I believe we now have a reasonable decision from conciliation. It is a sensible and workable decision, through which we have limited the scope of this directive. However, we will still ensure that workers exposed to optical radiation will be fully protected and that their health and safety will be looked after.
As far as natural radiation is concerned, risks must be pointed out and reasonable precautions must be taken, but Member States should have the responsibility for drawing up the action plan, and that should give legal certainty to workers and employers in different countries. However powerful we may consider ourselves to be in this Parliament, we cannot legislate for sunshine or rain across 25 Member States. In Ireland, partly because of our own inaction and through our own fault, we currently have a nitrates directive based on rainfall, weather and climate, which is totally unworkable, but that is another story.
In this situation and with this directive, we have struck a balance. We have avoided over-regulation and excessive bureaucracy and come forward with a piece of legislation that is reasonable and workable and which protects workers.
Mr President, the question as to what is reasonable is often a rhetorical one. While it is certainly to be welcomed that a compromise has been reached in this matter, it is, alas, only a partial solution to the problem.
It is certainly to be welcomed that a regulation at least covers artificial optical radiation, but one can no doubt categorise the removal from it of natural radiation as one of this House’s less inspired ideas. Where the protection of the eyes and skin is concerned, artificial optical radiation is just as much a problem as the natural variety, in that there is a causal connection in both cases.
It follows that legal certainty is needed both as regards artificial optical radiation and that from a natural source. We will learn from the way environmental policy develops that the courts and the ECJ will be giving more and more attention to this problem, and then we will again have to take action.
The protection of workers has, for some considerable time, been founded upon information and prevention; that is more humane and less costly. The process that has brought this change of thinking has been a long and laborious one, beginning with sympathy for the workers, followed by the realisation that employers had a duty of care, and that suffering and illness can be alleviated through treatment. It was only then that people realised the value of information about illnesses and work-related accidents and of the prevention of these.
That brings me back to the question of what is reasonable, and, for an answer to that, I would like to turn to my friend Mr Thomas Mann. What do you think, Thomas?
Mr President, with the vote tomorrow on this directive on the protection of workers from the risks arising from exposure to optical radiation, the EU legislation stipulating minimum health and safety requirements for workers exposed to physical agents will come to a much-awaited and much-needed fulfilment.
It is true that this particular proposal proved rather difficult to bring to a finalisation agreement, but thanks to the perseverance and the common-sense approach exhibited by all involved in the conciliation process, all the hurdles were overcome. Many congratulations are thus due to our Parliament’s delegation, including the rapporteur, Mr Őry, for the successful outcome of the conciliation procedure.
Optical radiation arising from artificial sources may, under certain circumstances, cause exposed workers serious eye trauma – including blindness – or severe skin damage, including cancer initiation. This legislation, if properly implemented, will undoubtedly help reduce the chance of such occurrences and will protect many workers from the perils of yet another work-related risk.
However, we must not forget that the biggest source of optical radiation is not artificial radiation but the sun, and for most workers skin cancer occurs as a result of exposure to the sun. Therefore, at some stage in the future, we have to face this problem and deal with it successfully.
. Ladies and gentlemen, I have listened with interest to your debate and I am happy to note the broad support for the proposal that emerged from the conciliation process. I should like to thank all those who took part in that process, because it was not a smooth ride and in a number of cases it proved very difficult to reach a decent compromise. In any event, many arguments have been taken into account, and this Directive does represent progress. I believe that none of the ideas expressed in this debate can easily be rebuffed with a simple argument. I also feel that there is room for further reflection on the development of health and safety protection at work. In conclusion, I consider that the process represented a step in the right direction and I assume, on the basis of this debate, that the Directive will gain resounding support.
The debate is closed.
The vote will take place on Tuesday at 12 noon.